      Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 1 of 56




                    IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                 OAKLAND DIVISION




EPIC GAMES, INC.,                                 Case No. 4:20-CV-05640-YGR

                    Plaintiff,
                                                       Date: September 28, 2020
vs.
                                                       Courtroom: 5, 17th Floor
APPLE INC.,
                                               Judge: Hon. Yvonne Gonzalez Rogers
                    Defendant.




        EXPERT DECLARATION OF RICHARD SCHMALENSEE, PH.D.


                                  September 15, 2020
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 2 of 56




Table of Contents

I.     Background and Qualifications ....................................................................................... 3
II.    Assignment and Conclusions ........................................................................................... 4
III.   Economics of Multi-sided Platforms ............................................................................... 8
       A.        Multi-sided Platforms and Indirect Network Effects .............................................. 8
       B.        Transaction Platforms ........................................................................................... 12
IV.    Economic Analysis of Apple’s App Store Business ...................................................... 17
       A.        Apple’s Basic App Store Business Model is Reasonable and Pro-Competitive .. 17
                 1.         The App Store Concept ............................................................................. 17
                 2.         The App Store Offers Developers a Wide Range of Monetization Strategies
                            ................................................................................................................... 19
                 3.         Procompetitive Benefits of Apple’s Monetization Strategy for the App
                            Store .......................................................................................................... 20
       B.        The App Store is a Two-Sided Transaction Platform ........................................... 27
       C.        No Anticompetitive Tie Can Exist Between App Distribution and IAP Payment
                 Administration ...................................................................................................... 30
       D.        Plaintiff’s and Dr. Evans’ Criticisms of the App Store Monetization Strategy Have
                 No Merit ................................................................................................................ 34
       E.        Epic Benefits from the Pricing Flexibility Provided by the App Store ................ 38
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 3 of 56




I.    Background and Qualifications
            I am the Howard W. Johnson Professor of Management Emeritus and Professor of
            Economics Emeritus at the Massachusetts Institute of Technology (MIT), where I have
            taught industrial organization and related subjects since 1977. I served as the Dean of
            the MIT Sloan School of Management from 1998 through 2007. I was a Member of
            the President’s Council of Economic Advisers from 1989 through 1991. I am a Fellow
            of the Econometric Society and the American Academy of Arts and Sciences and was
            the 2012 Distinguished Fellow of the Industrial Organization Society. I have served as
            an elected member of the Executive Committee of the American Economic
            Association and am currently a member of the Executive Committee of the Board of
            Directors of the National Bureau of Economic Research. I have S.B. and Ph.D.
            degrees in economics from MIT. My Curriculum Vitae is attached as Appendix A.

            I am the author or co-author of 13 books, over 110 published articles, over 35 book
            chapters, and many shorter papers. Since 1977 I have testified in a number of antitrust
            cases and related matters, including, as Microsoft’s economic expert, in U.S. v.
            Microsoft.1 I have also testified before the U.S. Congress and state and federal
            regulatory agencies. In the last two decades much of my work, including my three
            most recent books, has focused on platform-based businesses, which are defined
            below. My work on multi-sided platforms with Dr. David S. Evans was cited
            extensively in the Supreme Court’s recent Amex decision, discussed below.2

            Since my work on this matter is ongoing, I may review additional materials produced
            subsequently to the issuance of this declaration, or conduct further analysis. I reserve
            the right to update, refine, or revise my opinions, or form additional opinions,
            including in response to other experts’ declarations and any additional information I
            may receive.




1
     United States v. Microsoft Corp., No. 98-1232, D.C. Cir., 2001.
2
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf. We were also
     cited by the District Court and the Court of Appeals, and in the dissent.


                                                         3
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 4 of 56




II.    Assignment and Conclusions
             I have been asked by counsel for Apple to:

                       Assess the economic validity of the contentions that the distribution of iOS
                       apps in the App Store and the processing of in-app payments via Apple’s In-
                       App Purchase (“IAP”) system are separate products and that Apple’s behavior
                       serves to tie these two products with no efficiency justification; and

                       Evaluate certain additional arguments put forward in the “Declaration of
                       David S. Evans in Support of Motion for Preliminary Injunction filed by Epic
                       Games, Inc.” in this matter.3

             I understand that this declaration is being filed in connection with a response to a
             request by the Plaintiff Epic Games, Inc. (“Epic”), for a preliminary injunction,
             seeking, among other things, to restrain Defendant Apple Inc. (“Apple”) from
             removing, de-listing, refusing to list or otherwise making unavailable the app Fortnite
             or any other app on Epic’s account in Apple’s Developer Program, including any
             update of such an app, from the App Store on the basis that Fortnite offers in-app
             payment processing through means other than IAP.4 The opinions expressed in this
             declaration are solely from the perspective of an economist addressing questions of
             antitrust economics. I offer no legal opinions or interpretations of the law.

             The following is a summary of my key conclusions.

                       Two-sided platforms serve as intermediaries between distinct groups of
                       customers who need each other in some way. The core business of a two-
                       sided platform is to provide a common (real or virtual) meeting place and to
                       facilitate interactions between members of the two distinct customer groups.
                       Importantly, two-sided platforms generally exhibit so-called “indirect network


3
      Declaration of David S. Evans in Support of Motion for Preliminary Injunction filed by Epic Games, Inc.,
      Epic Games, Inc., v. Apple, Inc., No. 4:20-CV-05640-YGR, United States District Court Northern District
      of California, Oakland Division, September 4, 2020 (“Evans Declaration”).
4
      Plaintiff Epic Games, Inc.’s Notice of Motion and Motion for a Preliminary Injunction and Memorandum
      of Points and Authorities in Support Thereof, Epic Games, Inc., v. Apple, Inc., No. 4:20-CV-05640-YGR,
      United States District Court Northern District of California, Oakland Division, September 4, 2020
      (“Plaintiff’s Motion for PI”), at p. ii.


                                                          4
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 5 of 56




                      effects” referring to a situation in which the value realized by members of one
                      group of customers of a platform is higher when they have access to more
                      members of the other group of customers with whom they can productively
                      interact. See Section III.A.

                      A transaction platform is a particular type of two-sided platform, a key feature
                      of which is that it cannot make a sale to one side of the platform without
                      simultaneously making a sale to the other. If a platform is in the business of
                      providing transactions, an exclusive focus on conduct with respect to only one
                      of the groups involved is inappropriate and insufficient. Any determination of
                      the relevant market must account for both sides of a transaction platform and
                      the fact that the platform sells a single product. Dr. Evans opines that “the
                      Apple App Store is a monopoly supplier of iOS app distribution.”5 But he
                      does not focus on the market that is relevant to Epic’s allegations in this case,
                      which is the market by which Epic and its competitors can enter into digital
                      transactions with consumers.6 See Section III.B.

                      A little over a year after the release of the first iPhone, Apple launched the
                      App Store as an additional feature of the iPhone that serves as an intermediary
                      between developers and users, offering a frictionless marketing, distribution,
                      and transaction system, facilitating interactions between developers and users.
                      The App Store offers developers a wide range of monetization strategies to
                      choose from, one of which is the “Freemium Model” that Fortnite also uses,
                      which allows developers to offer the app to users free of charge, but comes
                      with the option of in-app purchases. Independent of the monetization strategy
                      chosen by developers, Apple takes a fixed percentage commission on the
                      purchase price of any app and any digital content purchase made through the
                      App Store to support the suite of services provided by the App Store and
                      Apple’s investment in the mobile platform. This business model offers a
                      number of pro-competitive benefits to both developers and users. Thus, the

5
    Evans Declaration, at ¶ 55.
6
    Dr. Hitt addresses the scope of that market in his declaration.


                                                          5
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 6 of 56




                      IAP system plays a critical role in offering a number of these pro-competitive
                      benefits to App Store users as well as in collecting Apple’s commission on in-
                      app purchases of digital content, and the suggestion by Epic that charging a
                      commission on in-app purchases is inherently problematic, as opposed to
                      charging for the original download or only taking profits from the sale of the
                      iPhone, has no basis in economics. See Section IV.A.

                      It is my opinion that the App Store is a two-sided transaction platform. I note
                      that while the Evans Declaration concedes that software platforms are two-
                      sided businesses, Dr. Evans does not opine as to whether the App Store is a
                      two-sided transaction platform.7 In fact, Dr. Evans states that “[m]y
                      preliminary conclusions are unlikely to depend on whether the app
                      distribution market is treated as two-sided, single-sided, or a hybrid or on
                      considering users and developers together or separately.”8 I disagree. In
                      order to draw any meaningful conclusions regarding whether the distribution
                      of iOS apps in the App Store is a relevant product separate from the
                      processing of in-app payments via Apple’s IAP system, one must account for
                      both sides of the App Store platform and must take seriously the fact that the
                      App Store platform provides a single product—transactions between
                      developers and users. See Section IV.B.

                      Dr. Evans claims that there is material demand by developers of apps with in-
                      app transactions for the provision of payment processing of in-app
                      transactions. 9 Whether or not this is true, it is irrelevant. The IAP system,
                      which Epic seeks to avoid, performs a variety of functions including but not
                      limited to payment processing. (Indeed, Apple typically outsources payment
                      processing to independent systems.) A core function of the IAP system is the


7
    Evans Declaration, at ¶ 7 (“Software platforms are two-sided businesses that facilitate connections between
    consumers who want to use applications and developers who want to write applications for those
    consumers.”).
8
    Evans Declaration, at fn. 82.
9
    Evans Declaration, at ¶ 61 (“[T]he provision of payment processing of in-app transactions is a separate
    product for which there is material demand by developers of apps with in-app transactions.”).


                                                         6
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 7 of 56




                       collection of the commission that developers are obligated to pay Apple on in-
                       app sales that go toward developing and maintaining the entirety of the iPhone
                       ecosystem. Dr. Evans does not make the implausible assertion that there is
                       material demand by developers for the provision of that core IAP function. I
                       find that there is insufficient demand for in-app payment administration—as
                       performed by the IAP system—separate from the demand for app distribution,
                       such that one could identify a distinct product market in which it is efficient to
                       offer in-app payment processing separately from app distribution. The sale of
                       digital content through the App Store is one of the many monetization
                       strategies offered by Apple and is inextricably linked to the distribution of
                       apps through the App Store as well as the iPhone itself. Importantly, Dr.
                       Evans does not assert that any aspect of Apple’s conduct is anticompetitive.
                       See Section IV.C.

                       Plaintiff’s and Dr. Evans’ description of the IAP system as simply providing
                       transaction processing, akin to Mastercard or PayPal, completely
                       mischaracterizes its economic role.10 The IAP system serves both as an
                       efficient method to monetize the services that the App Store provides to the
                       two groups it serves and to enhance those services. The App Store’s anti-
                       circumvention rules are similar to rules in place in other digital marketplaces




10
     Evans Declaration, at ¶ 71 (“For in-app purchases of digital content, Apple requires, other than for the just-
     mentioned exception, that developers use its IAP payment processor. Using the card (or other payment
     method) that the iOS user has registered with Apple, Apple processes the transaction and reimburses the
     developer minus applicable fees. In effect, Apple requires that the developer, for apps that offer in-app
     purchases of digital content, use Apple’s payment processing method rather than the developer’s own
     method which relies on third-party payment processors. This requirement has the further effect of making
     Apple the merchant, and the user Apple’s customer, for that transaction for the purpose of anything related
     to payments.”); Plaintiff Epic Games, Inc.’s Complaint for Injunctive Relief, Epic Games, Inc., v. Apple,
     Inc., No. 4:20-CV-05640-YGR, United States District Court Northern District of California, Oakland
     Division, September 4, 2020 (“Plaintiff’s Complaint for Injunctive Relief”), at ¶ 109 (“There is a relevant
     market for the processing of payments for the purchase of digital content, including in-game content, that is
     consumed within iOS apps, the iOS In-App Payment Processing Market. The iOS In-App Payment
     Processing Market comprises the payment processing solutions that (but for Apple’s unlawful conduct) iOS
     developers could turn to and integrate into their iOS-compatible apps to process in-app purchases of in-app
     content.”).



                                                           7
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 8 of 56




                      to prevent avoidance of fees.11 And they are similar to the anti-steering rules
                      at issue in the recent Amex case. 12 Like these other rules, the App Store’s
                      anti-circumvention rules serve to prevent free-riding and to ensure that the
                      App Store receives the commission to which developers have agreed. See
                      Section IV.D.

                      The IAP system allows Epic to offer its gaming app Fortnite to users in the
                      above described Freemium Model, and thus enables Epic to benefit from a
                      convenient pricing strategy that allows it to attract both price-sensitive
                      consumers who want to use the app in its basic version and more avid users
                      who are willing to spend various amounts to enable additional special
                      features. See Section IV.E.

III. Economics of Multi-sided Platforms
         A.       Multi-sided Platforms and Indirect Network Effects
              In its Ohio v. American Express (Amex) decision, the Supreme Court noted that,
              according to economists, a “[t]wo-sided platform offers different products or services
              to two different groups who both depend on the platform to intermediate between
              them.”13 It cited a more complete description, based on my work with Dr. Evans, that
              two-sided platforms serve distinct groups of customers who need each other in some
              way, and the core business of the two-sided platform is to provide a common (real or


11
     Borck, Jonathan, Juliette Caminade, and Markus von Wartburg, “Apple’s App Store and Other Digital
     Marketplaces,” Analysis Group, July 2020, available at
     https://www.analysisgroup.com/globalassets/insights/publishing/apples_app_store_and_other_digital_mark
     etplaces_a_comparison_of_commission_rates.pdf, at Appendix A1.
12
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at pp.19-20
     (“When merchants steer cardholders away from Amex at the point of sale, it undermines the cardholder’s
     expectation of “welcome acceptance” […] A lack of welcome acceptance at one merchant makes a
     cardholder less likely to use Amex at all other merchants. This externality endangers the viability of the
     entire Amex network. And it undermines the investments that Amex has made to encourage increased
     cardholder spending, which discourages investments in rewards and ultimately harms both cardholders and
     merchants. […] [A]ntisteering provisions do not prevent Visa, MasterCard, or Discover from competing
     against Amex by offering lower merchant fees or promoting their broader merchant acceptance.”).
13
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 2.



                                                         8
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 9 of 56




             virtual) meeting place and to facilitate interactions between members of the two
             distinct customer groups.”14 For a platform to be attractive to both groups it seeks to
             serve, it must serve to reduce frictions that impede their desired interaction, and it
             must structure the prices it charges to both sides so as to make the platform attractive
             to both.

             Following the economic literature, the Amex Court highlighted that indirect network
             effects are a key feature of two-sided platforms: “Two-sided platforms differ from
             traditional markets in important ways. Most relevant here, two-sided platforms often
             exhibit what economists call ‘indirect network effects.’”15 Indirect network effects
             refer to the situation in which the value realized by members of one group of
             customers of a platform is higher when they have access to more members of the other
             group of customers with whom they could productively interact.16 Successful two-
             sided platforms must ensure that there are a large number of participants on both sides
             of the platform and that transactions on the platform are as easy, safe, and reliable as
             possible.17



14
     Evans, David S. and Richard Schmalensee, “Markets with Two-Sided Platforms,” Issues in Competition
     Law and Policy (ABA Section of Antitrust Law), 1, 2008, pp. 667-693, at p. 667.
15
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 3.
16
     Evans, David S. and Richard Schmalensee, Matchmakers: The New Economics of Multisided Platforms,
     Harvard Business Review Press, May 3, 2016, at Chapter 2 (“A network effect is indirect when the value of
     a matchmaker to one group of customers depends on how many members of a different group
     participate.”); Tucker, Catherine, “Network Effects and Market Power: What Have We Learned in the Last
     Decade?” Antitrust, 2018, pp. 72-79, at p. 72 (“Economists use ‘network effects’ to describe contexts in
     which a good or service offers increasing benefits the more users it has. Network effects can be direct—for
     example, a fax machine becomes more useful as other people also use fax machines. Network effects can
     also be indirect so that they flow across different sets of users. For example, Uber would not be a very
     useful app for a rider if there were no drivers using the platform. Similarly, drivers would not want to use
     the Uber app if no riders were using it.”).
17
     “The ‘Sharing’ Economy: Issues Facing Platforms, Participants, and Regulators,” Federal Trade
     Commission, November 2016, available at https://www.ftc.gov/system/files/documents/reports/sharing-
     economy-issues-facing-platforms-participants-regulators-federal-trade-commission-
     staff/p151200_ftc_staff_report_on_the_sharing_economy.pdf, at pp. 3-4 (“[A successful platform] must
     attract a large number of participants to both sides of the market, so that each participant has a substantial
     number of potential matches on the other side of the market (resulting in a “thick” market). […] [And]
     platforms must make transacting between strangers safe and reliable enough that buyers and sellers feel
     confident that their transaction will proceed as agreed.”).



                                                            9
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 10 of 56




             To ensure participation on both sides, so that each side finds participation on the
             platform attractive because of participation by the other side, platforms carefully
             choose their price structures on both sides. Platforms may charge access fees for the
             right to participate on the platform (e.g., the annual fee consumers pay to carry an
             American Express card) as well as usage fees for transactions (e.g., the percentage of
             each purchase made with an American Express card that merchants pay to American
             Express).18 It is common for one side of a two-sided platform to be charged less than
             marginal cost to encourage participation on that side, making it attractive for the other
             side, which is charged above marginal cost, also to participate.19 Thus newspapers
             have traditionally been sold at a loss to boost circulation (some are even free) and
             make them more attractive to advertisers, who contribute almost all of their profits.20

             Multi-sided platform businesses have been around a long time, since at least
             matchmakers in traditional cultures brought together brides and grooms.21 Payment
             systems, like American Express, have facilitated interactions between merchants and
             consumers for decades.22 The internet and advances in information technology as well

18
     Roche, Jean-Charles and Jean Tirole, “Two-Sided Markets: A Progress Report,” RAND Journal of
     Economics, 37(3), 2006, pp. 645-667, at p. 647 (“We distinguish between membership charges and usage
     charges […] the platform charges a price or access charge aS to the seller and aB to the buyer for enabling
     the interaction. For example, American Express charges a merchant discount to the merchant, so aS > 0,
     while the buyer pays nothing for using the American Express card, aB = 0 […] the platform may charge
     interaction independent fixed fees AS and AB. For example, American Express charges yearly fees to
     cardholders (AB > 0).”).
19
     Rysman, Mark, “The Economics of Two-Sided Markets,” Journal of Economic Perspectives, 23(3), 2009,
     pp. 125-143, at p. 130 (“Such seeming anomalies as price below marginal cost or even negative prices can
     easily arise in a two-sided market. For example, a platform might charge a price below cost on one side if
     those agents have a large price elasticity and their participation attracts a large number of participants on
     the other side who are relatively price inelastic”).
20
     Chyi, Hsiang Iris and Ori Tenenboim, “Charging More and Wondering Why Readership Declined? A
     Longitudinal Study of U.S. Newspapers’ Price Hikes, 2008-2016,” Journalism Studies, 20(14), 2019, pp.
     2113-2129, at p. 2116 (“[A]dvertising has been the primary revenue source for most U.S. newspapers,
     which accounted for as much as 70%–85% of a typical newspaper’s total income”).
21
     Some of the earliest documented matchmakers were Orthodox Jewish matchmakers called Shadchans. See
     “What is a ‘Shadchan’?” Chabad.org, available at
     https://www.chabad.org/library/article_cdo/aid/160984/jewish/What-Is-a-Shadchan.htm, accessed on
     September 8, 2020.
22
     American Express launched its first travel charge card on October 1, 1958. See “The History of Amex,”
     Chosen Payments, available at https://chosenpayments.com/the-history-of-amex, accessed on September 8,
     2020.



                                                          10
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 11 of 56




             as the development of smartphones, have enabled the creation and growth of many
             relatively young platforms, including Uber, OpenTable, and, of course the App Store.

             The App Store and other online stores broadly modeled after it have made it much
             easier for potential customers to find and acquire attractive apps and for app
             developers to reach potential customers. Before the App Store innovation, interactions
             between developers and customers involved large frictions related to search and
             asymmetric information. In the 1990s, developers would contract with publishing
             houses to offer their personal computer software in brick-and-mortar stores, and
             consumers would travel to those stores to purchase software.23 Developers would
             agree to pay publishers a share of sales or up-front cash to finance the packaging,
             advertising, and marketing of software.24 Even after the rise of faster internet
             connections in the 2000s, developers incurred significant costs in managing their
             public websites, handling financial transactions, protecting their intellectual property,




23
     “The Symbiotic Relationship Between App Developers and Platforms: A Ten-Year Retrospective,” ACT |
     The App Association, at p. 1 (“In the early 1990s, consumers were tasked with the challenge of locating and
     then traveling to a brick-and-mortar store that happened to sell software.”).
24
     See, e.g., “The Symbiotic Relationship Between App Developers and Platforms: A Ten-Year
     Retrospective,” ACT | The App Association, at p. 2 (“Bungie—developer of popular games Halo, Myth,
     Oni, and Marathon—chronicled in 1996 the difficult and sometimes oppressive distributor requirements
     placed on software developers that predated the platform ecosystem. When dealing with retail distributors,
     Bungie was required to guarantee a competitive price, pay 3-6 percent of sales as a marketing fee in
     addition to $10,000 for product launch marketing, pay shipping to deliver their products to distributors, and
     agree to buy back unsold products. Once contracts were negotiated, software developers were often
     required to spend additional money so that in-store catalogs would feature their product or retail stores
     would place their product on an end cap display, all before consumers even saw the products.”).



                                                          11
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 12 of 56




              and promoting and securing consumer trust.25 Especially consumer trust typically
              requires a substantial online reputation.26

              The App Store dramatically changed software distribution by (i) reducing overhead
              costs across the board, (ii) providing instantaneous consumer trust via Apple’s
              reputation, and (iii) giving cost-effective access to a global market.27 This innovation
              dramatically reduced frictions that inhibited interactions between developers and
              consumers and thereby fueled enormous growth in app development.

         B.       Transaction Platforms
              Citing some of the relevant economic literature, the Amex Court distinguished a
              particular type of two-sided platform, the “transaction platform.” The Court said that:
              “Because they cannot make a sale unless both sides of the platform simultaneously
              agree to use their services, two-sided transaction platforms exhibit more pronounced
              indirect network effects and interconnected pricing and demand.”28 The literature
              cited by the court noted that transaction platforms operate in a single market: the




25
     “The Symbiotic Relationship Between App Developers and Platforms: A Ten-Year Retrospective,” ACT |
     The App Association, at p. 1 (“App companies were not only required to write code for their products, but
     they were also responsible for: (1) managing their public websites, (2) hiring third-parties to handle
     financial transactions, (3) employing legal teams to protect their intellectual property, and (4) contracting
     with distributors to promote and secure consumer trust in their product.”).
26
     “The Symbiotic Relationship Between App Developers and Platforms: A Ten-Year Retrospective,” ACT |
     The App Association, at p. 1 (“In the internet economy, immediate consumer trust is almost impossible
     without a substantial online reputation and not attaining it spells death for any app company. […] In this
     context, trust refers to an established relationship between the app company and consumer where the
     consumer demonstrates confidence to install the app and disclose otherwise personal information to an app
     company.”); “Online Platforms and Market Power, Part 2: Innovation and Entrepreneurship,” Testimony of
     Morgan Reed Before the U.S. House of Representatives Judiciary Committee, Subcommittee on Antitrust,
     Commercial and Administrative Law, at p. 5 (“[T]rust refers to an established relationship between the app
     company and consumer where the consumer has the confidence to install the app and disclose otherwise
     personal information to an app company. Prior to platforms, software developers often handed over their
     products to companies with a significant reputation to break through the trust barrier.”).
27
     “The Symbiotic Relationship Between App Developers and Platforms: A Ten-Year Retrospective,” ACT |
     The App Association, at p. 8.
28
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 13.



                                                          12
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 13 of 56




             market for transactions.29 Payment cards and auction houses are familiar examples of
             transaction platforms discussed in the academic literature.30

             Like all two-sided platforms, two-sided transaction platforms need to set access and
             usage fees to the two sides in order to ensure balanced participation. In addition, these
             platforms often need to establish and enforce rules of behavior to prevent platform
             participants from reducing the value of the platform to others. For instance,
             OpenTable suspends a user’s account if the user is a no-show for four reservations
             within a 12-month period.31 That may be a mild inconvenience for some consumers,
             but it makes the platform more valuable to restaurants, and if more restaurants
             participate, the platform is more valuable to all consumers.

             Not all two-sided platforms are transaction platforms.32 Newspapers link advertisers
             and readers, but no transaction between them happens on the newspapers’ platforms.
             Shopping malls facilitate interaction between shoppers and merchants but are not
             involved in any transactions between those two groups. It may make economic sense




29
     Klein, Benjamin, Andres Lerner, Kevin Murphy, and Lacey Plache, “Competition in Two-Sided Markets:
     The Antitrust Economics of Payment Card Interchange Fees,” Antitrust Law Journal, 73(3), 2006, pp. 571-
     626, at p. 580 (“a payment card system supplies only one product, payment card transactions that are
     jointly consumed by a cardholder, who uses the payment card to make a transaction, and a merchant, who
     accepts the payment card as a method of payment”); Filistrucchi, Lapo, Damien Geradin, Eric van Damme,
     and Pauline Affeldt, “Market Definition in Two-Sided Markets: Theory and Practice,” Journal of
     Competition Law & Economics, 10(2), 2014, pp. 293-339, at p. 298 (“Two-sided transaction markets, such
     as payment cards, are instead characterized by the presence and observability of a transaction between the
     two groups of platform users.”).
30
     See, e.g., Filistrucchi, Lapo, Damien Geradin, Eric van Damme, and Pauline Affeldt, “Market Definition in
     Two-Sided Markets: Theory and Practice,” Journal of Competition Law & Economics, 2014, 10(2), pp.
     293-339, at p. 293 (“Drawing from the economics of two-sided markets, we provide suggestions for the
     definition of the relevant market in cases involving two-sided platforms, such as media outlets, online
     intermediaries, payment cards companies, and auction houses.”).
31
     “OpenTable Terms of Use,” OpenTable, available at https://www.opentable.com/legal/terms-and-
     conditions, accessed on September 11, 2020.
32
     Filistrucchi, Lapo, Damien Geradin, Eric van Damme, and Pauline Affeldt, “Market Definition in Two-
     Sided Markets: Theory and Practice,” Journal of Competition Law & Economics, 10(2), 2014, pp. 293-339,
     at p. 298 (“Two-sided non-transaction markets, such as most media markets, are characterized by the
     absence of a transaction between the two sides of the market and, even though an interaction is present, it is
     usually not observable, so that a per-transaction fee or per-interaction fee or a two-part tariff is not
     possible.”).



                                                          13
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 14 of 56




             in some antitrust contexts to consider such platforms as competing in two separate but
             linked markets.

             In contrast, in the Amex case, the Court correctly applied the relevant economic
             learning by observing that “[t]ransaction platforms are thus better understood as
             ‘supply[ing] only one product’—transactions.”33 In our amicus brief in that matter,
             Dr. Evans and I reached the same conclusion for platforms that provide services that
             are “jointly and unseverably consumed” by members of two distinct groups—a
             slightly different way of describing transaction platforms.34 If a platform is in the
             business of providing transactions, as American Express (“Amex”) clearly is, it makes
             no economic sense to consider inputs into transactions production in isolation, as an
             exclusive focus on conduct with respect to only one of the groups involved (merchants
             in the Amex case) would do. This conclusion has important implications for assessing
             the alleged conduct in this matter, as I discuss in detail in Section IV below.

             An art gallery that displays and manages the sale of paintings owned by others is an
             instructive example of a transaction platform. It is a platform because it exists to
             facilitate interactions between artists and art buyers by choice of venue, curation, and
             other means. It is a transaction platform because its business is to sell paintings. It is
             properly analyzed as producing a single product: sales of paintings.

             As a two-sided platform, a gallery creates value through the indirect network effects
             that it offers to artists and art buyers. Both artists and art buyers benefit from the
             platform that the gallery offers for members of the two groups to interact. In addition
             to facilitating the sale of artwork, galleries—as a transaction platform—typically also


33
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 14 (“For all
     these reasons, ‘[i]n two-sided transaction markets, only one market should be defined.’”).
34
     Brief for Amici Curiae Prof. David S. Evans and Prof. Richard Schmalensee in Support of Respondents,
     Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, January 23,
     2018, at p. 5 (“The risk of error from ignoring customers on one side of a platform during the first stage of
     the rule of reason analysis is heightened for platforms that provide services that, by their very nature, are
     consumed jointly and unseverably by two different types of customers. In these cases, the platform can
     charge either or both types of customers for the service that both consume jointly in order to recover the
     platform’s costs and make a profit.”).



                                                          14
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 15 of 56




            offer a variety of services to artists and collectors on an ongoing basis. These services
            ultimately benefit all parties as they can lead to potential transactions in the future.
            Such services include, for example, “maintaining visual material for promotional
            purposes, […] cultivating collectors and corporate clients, […] monitoring the
            practitioner’s interests and legal rights, […] collaborating with the practitioner on
            competition, grant and commission submissions.”35

            To capture some of this value, galleries typically choose to monetize by retaining
            between 30 percent and 60 percent of the artwork’s sales price.36 This commission is
            much higher than the payment processing fees that the gallery pays, for instance, when
            a purchase is made via credit card, as it compensates the gallery for all its services to
            artists and art buyers.

            There are many alternative monetization strategies a gallery could implement instead.
            For example, the gallery could choose to charge art buyers a fee to enter the gallery
            (i.e., an access fee). However, this monetization strategy could be counterproductive,
            as it might reduce the number of art buyers, which in turn would likely reduce the
            value of the gallery to artists. Charging a percentage commission per transaction, on
            the other hand, is much more in line with economic principles, as monetization is
            proportional to the value of the transaction to the buyer, i.e., the higher the sales price,
            the higher the commission the gallery receives.

            Furthermore, galleries generally require that when a buyer makes a purchase using a
            payment card, that payment must be processed via the gallery’s payment terminal. If

35
     “Code of Practice: Commercial Galleries and Retail Outlets,” National Association for the Visual Arts,
     available at https://visualarts.net.au/code-of-practice/11-commercial-galleries/, accessed on September 7,
     2020.
36
     “What Commission Rate Do Galleries Typically Retain When They Handle Artists’ Work?” Fine Art
     Trade Guild, available at https://www.fineart.co.uk/faq/commission-rates-to-artists-32.aspx, accessed on
     September 5, 2020 (“ Galleries typically retain between 30% and 60% of the selling price.”); “Gallery-
     Artist Agreement,” Copyrights, Contracts, & Guidelines for Dinosaur Artists & Paleontologists, available
     at http://www.dinoart.com/publications/prt2pg11.html, accessed on September 5, 2020 (“Standard
     commission percentages range from 32%, (where the artist takes care of many of the show expenses,) to
     50%, (where the gallery absorbs all costs except framing.)”); Martin, Jenna, “Selling Art in Galleries:
     Everything You Need To Know,” PetaPixel, November 14, 2014, available at
     https://petapixel.com/2014/11/14/selling-art-galleries-everything-need-know/ (“Every gallery is different,
     but most galleries take somewhere around a 50% commission from pieces you sell. Some take 40%, but
     rarely do any take more than 50%.”).


                                                         15
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 16 of 56




            instead the buyer were permitted to deal directly with the artist, the artist could avoid
            paying the gallery’s commission. This anti-circumvention rule is similar to the anti-
            steering provisions that Amex has in place to deter merchants from “steering”
            customers away from using their Amex cards. Amex prohibits merchants who
            advertise that they accept the Amex card, and who thus attract business as a
            consequence, from trying to persuade consumers who seek to use their Amex cards to
            instead use a card that would charge the merchant a lower fee. When successful, such
            steering enables the merchant to free-ride, to benefit from the image created by being
            able to advertise Amex card acceptance without paying for Amex’s brand-building
            investments. Similarly, an artist who takes payment directly from a buyer for a work
            that a gallery had displayed would avoid paying for the gallery’s display and other
            services and would thus be free-riding. In Amex, the Supreme Court said that “there is
            nothing inherently anticompetitive about Amex’s anti-steering provisions” and that
            steering “undermines the investments that Amex has made […] and ultimately harms
            both cardholders and merchants.”37 Likewise, free-riding artists would undermine the
            investments of galleries into their display services for artists, which would ultimately
            harm art buyers and artists alike.

            In addition, the gallery’s payment card terminal may generate data that is valuable to
            the gallery and to artists, but, strictly speaking, it does not process payments. That is,
            it does not arrange the transfer of wealth from the buyer to the gallery. If a work is
            purchased using a Visa card, for instance, that task is ultimately outsourced to the Visa
            network. The gallery owner—and probably the artist—would be astonished to hear
            that the gallery’s commission should be thought of as a markup on the use of its
            payment processing terminal. The gallery’s commission simply reflects what the
            gallery views as the optimal monetization strategy for the value that it offers to both
            sides of its transaction platform.




37
     Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
     25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 19.


                                                        16
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 17 of 56




IV.       Economic Analysis of Apple’s App Store Business
          A.       Apple’s Basic App Store Business Model is Reasonable and Pro-Competitive

                       1. The App Store Concept

               When the iPhone was launched in June 2007 with only pre-installed applications, or
               apps, Apple was operating an ordinary single-sided business.38 With its “remarkably
               elegant, easy to use, and even fun to play with [hardware and software],”39 Apple
               could perhaps have successfully continued with this model for the iPhone, offering no
               opportunities to independent app developers. Instead, about a year later, Apple
               opened up the iOS platform to developers with the introduction of its App Store.40
               The App Store officially launched on July 10, 2008 with around 500 apps.41 Only 30
               days later, the App Store already offered more than 1,500 apps, and 60 million
               applications had been downloaded. 42 When Apple launched the App Store, Apple’s




38
      Pierce, David and Lauren Goode, “The WIRED Guide to the iPhone,” WIRED, December 7, 2018,
      available at https://www.wired.com/story/guide-iphone/.
39
      Tweney, Dylan, “Review: Apple iPhone Rocks, Rolls, and Doesn’t Disappoint,” WIRED, July 1, 2007,
      available at https://www.wired.com/2007/07/review-apple-ip/.
40
      “10 Years Ago, the App Store Still Didn’t Understand What it Meant to be Mobile,” The Verge, July 10,
      2018, available at https://www.theverge.com/2018/7/10/17550430/apple-iphone-ios-app-store-10-years-
      look-back.
41
      “10 Years Ago, the App Store Still Didn’t Understand What it Meant to be Mobile,” The Verge, July 10,
      2018, available at https://www.theverge.com/2018/7/10/17550430/apple-iphone-ios-app-store-10-years-
      look-back. Tech reviewers have considered the launch of the App Store one of the most significant events
      in the evolution of the iPhone. See, e.g., Pierce, David and Lauren Goode, “The WIRED Guide to the
      iPhone,” WIRED, December 7, 2018, available at https://www.wired.com/story/guide-iphone/ (“The App
      Store will almost certainly stand as Apple’s most important contribution to both the tech industry and
      society in general, even more than the phone itself. Developers immediately began building apps and
      games that changed the way we communicate, work, eat, and play. The App Store made way for Instagram,
      Uber, and Tinder, and it turned the iPhone into the pocket computer it was always meant to be.”).
42
      “‘The Mobile Industry’s Never Seen Anything Like This’: An Interview With Steve Jobs at the App
      Store’s Launch,” The Wall Street Journal, July 25, 2018 reprint of an interview from August 7, 2008,
      available at https://www.wsj.com/articles/the-mobile-industrys-never-seen-anything-like-this-an-interview-
      with-steve-jobs-at-the-app-stores-launch-1532527201.



                                                         17
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 18 of 56




             iOS devices became a multi-sided software platform linking developers and users.43
             However, even with its decision to open the iPhone to developers, Apple maintained
             what it describes as its “ongoing focus on the deep integration of hardware, software
             and services.”44

            The idea of the App Store was simple—to create “a safe and trusted place for
            customers to discover and download apps, and a great business opportunity for all
            developers.”45 As Steve Jobs noted in an interview with The Wall Street Journal just
            shy of 30 days after the launch of the App Store: “What we’ve tried to do is to
            construct […] a frictionless marketing, distribution and transaction system for both the
            developer and the user so that the user can get what they want. […] Once your app is
            developed, to be able to submit it to Apple and have us take care of all of the
            marketing, wireless distribution, billing and all the transactional stuff for you, and
            deliver it right on the handset.” 46

            As Apple had done with the design of the iPhone, the App Store further revolutionized
            the user experience for iPhone users, enabling them to directly download to their
            phones a wide range of third-party apps that had been approved by Apple as safe and
            high-quality.47 Similarly, the App Store granted developers of third-party apps direct

43
     “‘The Mobile Industry’s Never Seen Anything Like This’: An Interview With Steve Jobs at the App
     Store’s Launch,” The Wall Street Journal, July 25, 2018 reprint of an interview from August 7, 2008,
     available at https://www.wsj.com/articles/the-mobile-industrys-never-seen-anything-like-this-an-interview-
     with-steve-jobs-at-the-app-stores-launch-1532527201 (“What we’ve tried to do is to construct […] a
     frictionless marketing, distribution and transaction system for both the developer and the user so that the
     user can get what they want.”).
44
     “Apple Rings in New Era of Services Following Landmark Year,” Apple, January 8, 2020, available at
     https://www.apple.com/newsroom/2020/01/apple-rings-in-new-era-of-services-following-landmark-year/.
45
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020.
46
     “‘The Mobile Industry’s Never Seen Anything Like This’: An Interview With Steve Jobs at the App
     Store’s Launch,” The Wall Street Journal, July 25, 2018 reprint of an interview from August 7, 2008,
     available at https://www.wsj.com/articles/the-mobile-industrys-never-seen-anything-like-this-an-interview-
     with-steve-jobs-at-the-app-stores-launch-1532527201.
47
     See, e.g., “What do the App Store Updates Mean for Your App?” Clearbridge Mobile, available at
     https://clearbridgemobile.com/what-do-the-app-store-updates-mean-for-your-app/, accessed on September
     12, 2020 (“When it was first introduced in 2008, Apple’s App Store revolutionized the way in which
     software is bought and sold. The App Store essentially defined the app ecosystem, the process of
     developing and launching apps, and how users consume content, products, and services.”).



                                                         18
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 19 of 56




            access to a large and growing network of iPhone users. Today, users can access over
            1.8 million apps, around 84 percent of which are entirely free, and developers have
            direct access to 1.5 billion Apple devices and more than 900 million iPhone users.48

                      2. The App Store Offers Developers a Wide Range of Monetization Strategies

            When offering their apps to users in the App Store, developers can choose between the
            Free Model, Freemium Model, Paid Model, Paymium Model, and the Subscription
            Model.49 In the Free Model, users get to download and use the app completely free of
            charge and with no optional in-app purchases, and developers obtain distribution
            services without paying download fees or using IAP.50 This model is especially
            attractive for developers planning to monetize their app by displaying ads within the
            app or by facilitating the purchase of certain physical goods, as in the case of Uber. A
            completely free app is likely to attract more users, which in turn increases potential ad
            revenue. About 84 percent of apps in the App Store follow the Free Model,51 and in
            aggregate provide substantial consumer benefits. Apple collects zero revenue for the
            download and usage of such apps, even if developers collect revenue by displaying
            ads.52




48
     Declaration of Philip W. Schiller in Support of Defendant Apple Inc.’s Opposition to Plaintiff’s Motion for
     a Preliminary Injunction, Epic Games, Inc., v. Apple, Inc., No. 4:20-CV-05640-YGR, United States District
     Court Northern District of California, Oakland Division, September 15, 2020 (“Schiller Declaration”), at ¶
     3; “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-
     store/principles-practices/, accessed on September 7, 2020; Defendant and Counterclaimant Apple Inc.’s
     Answer, Defenses, and Counterclaims in Reply to Epic Games, Inc.’s Complaint for Injunctive Relief, Epic
     Games, Inc., v. Apple, Inc., No. 4:20-CV-05640-YGR, United States District Court Northern District of
     California, Oakland Division, September 8, 2020 (“Defendant’s Answer, Defenses, and Counterclaims”), p.
     8 at 10-11 and p. 14 at 6-8.
49
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020.
50
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020; Schiller Declaration, at ¶ 39.
51
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020.
52
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020.



                                                         19
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 20 of 56




             The Freemium Model also offers the app to users free of charge and gives developers
             app distribution without paying download fees.53 However, this model comes with the
             option of in-app purchases, i.e., users can enable certain features within the app by
             paying a premium.54 This model offers a convenient pricing strategy that allows
             developers to attract price-sensitive consumers that might want to use the app in its
             basic version while earning more from more avid users of the app who are willing to
             spend to enable additional special features. Epic’s Fortnite is an example of an app
             that employs this business model, as discussed in more detail in Section IV.E.

             In the Paid Model, users pay once when they download the app, but are then able to
             use all features of the app at no additional charge.55 The Paymium Model on the other
             hand, is a combination of the Freemium Model and the Paid Model. Users pay for the
             download of the app and can then choose to make additional in-app purchases to
             enable special features within the app.56 Developers can also choose a Subscription
             Model, in which users are charged a subscription fee on an ongoing basis.57

                       3. Procompetitive Benefits of Apple’s Monetization Strategy for the App
                          Store

             To support the suite of services provided by the App Store and Apple’s investment in
             the mobile platform, Apple charges a fixed percentage commission on downloads of
             paid apps and in-app purchases of digital goods and services via the IAP system. IAP
             is Apple’s secure and centralized payment system used to record sales and collect
             commissions on in-app purchases of digital content.58 Developers who wish to offer

53
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020; Schiller Declaration, at ¶ 39.
54
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020.
55
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020.
56
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020.
57
     “Choosing a Business Model,” App Store, Apple, available at https://developer.apple.com/app-
     store/business-models/, accessed on September 4, 2020.
58
     Schiller Declaration, at ¶¶ 32-33.



                                                       20
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 21 of 56




             digital content via in-app purchases are required to use IAP to do so.59 IAP offers
             many benefits to consumers (e.g., single and easy point of sale) and developers (e.g.,
             aid with currency conversions and compliance with local tax laws).60 It is important to
             note, however, that IAP is not a payment settlement platform. In fact, Apple
             outsources payment settlement to third-party providers.61 Thus, the commission that
             Apple charges developers on in-app purchases is not a fee for payment processing, but
             rather a fee to support the services offered by the App Store and Apple’s investment in
             the mobile platform.

             The services offered by the App Store and Apple’s investments have been essential to
             the iPhone ecosystem, where consumers have access to over 1.8 million apps, 84
             percent of which are completely free.62 Since the launch of the App Store,
             commissions for paid apps and in-app digital content purchases have consistently
             remained 30 percent of the corresponding purchase price.63 Commissions on
             subscriptions, which were 30 percent for several years, were reduced to 15 percent in
             June 2016 for subscriptions that extend beyond the first year.64 Apple does not charge


59
     Schiller Declaration, at ¶ 40 (“To collect its contractually-agreed commission on sales of in-app digital
     content, Apple needs to know when such transactions take place. For this reason, Apple requires third-party
     developers to use IAP for eligible transactions, and prohibits them from circumventing IAP.”).
60
     Schiller Declaration, at ¶¶ 34-36.
61
     Schiller Declaration, at ¶¶ 43-44 (“IAP is not a payment settlement platform. […] Apple contracts with
     third-party settlement providers to facilitate Apple’s own ability to accept customer payments.”).
62
     Defendant’s Answer, Defenses, and Counterclaims, p. 8 at 10-11; Schiller Declaration, at ¶ 3; “Principles
     and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-practices/,
     accessed on September 7, 2020.
63
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020; “‘The Mobile Industry’s Never Seen Anything Like This’: An
     Interview With Steve Jobs at the App Store’s Launch,” The Wall Street Journal, July 25, 2018 reprint of an
     interview from August 7, 2008, available at https://www.wsj.com/articles/the-mobile-industrys-never-seen-
     anything-like-this-an-interview-with-steve-jobs-at-the-app-stores-launch-1532527201 (“The total revenue
     has been $30 million in the first 30 days. Developers get 70% of that.”).
64
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020 (“In that case, developers earn 70% of subscription sales for the
     first subscription year, and Apple collects a 30% commission. After the first year, the developer earns 85%
     for all successive years that the user remains a subscriber, and Apple collects a 15% commission”); Statt,
     Nick, “Google Matches Apple by Reducing Play Store Fee for Android App Subscriptions,” The Verge,
     October 19, 2017, available at https://www.theverge.com/2017/10/19/16502152/google-play-store-android-
     apple-app-store-subscription-revenue-cut.



                                                         21
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 22 of 56




            any commissions on free apps, advertising revenue, or revenue from purchases of
            physical goods.65 The Store’s contractual provisions have not materially changed
            since its launch,66 and the bulk of revenues on the iOS platform still come from
            devices.67

            The App Store enables developers to sell in 175 countries with diverse tax and legal
            regimes and across 45 different local currencies.68 It records who owns what apps and
            other digital goods, enabling developers to provide frequent updates and to track sales
            and trends. Apple also offers various additional services to developers without
            charging separately for them, such as: App Analytics which allows developers to find
            out “how customers discover and engage” with the app; Sales and Trends which
            provides “daily data” on “subscription activity” and “business performance”; and
            monthly payment and financial reports.69 Apple continues to invest in “new
            technologies to help its 23 million developers design and build the apps of tomorrow”
            ― for example, Apple recently introduced “a new StoreKit tool in Xcode [that] lets
            developers simulate subscription setup, in-app purchases, and even refunds.”70 Xcode,
            Apple’s integrated development environment, consists of tools that enable developers
            to build, test, optimize, and submit apps to the App Store for the iOS, iPadOS, macOS,
            tvOS, and watchOS platforms.71 By further facilitating how developers offer and




65
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020; Defendant’s Answer, Defenses, and Counterclaims, p. 44 at 11-
     12; Schiller Declaration, at ¶ 39.
66
     Schiller Declaration, at ¶ 7 (“Apple has never increased this commission rate, and instead has found ways
     to decrease it in certain contexts.”).
67
     Apple Inc., Form 10-K For the Fiscal Year Ended September 28, 2019, at p. 19; Evans Declaration, at ¶ 19.
68
     Defendant’s Answer, Defenses, and Counterclaims, p. 45 at 4-5.
69
     “Gain Insights with Analytics,” Apple, available at https://developer.apple.com/app-store-
     connect/analytics/, accessed on September 7, 2020.
70
     “Apple Reveals New Developer Technologies to Foster the Next Generation of Apps,” Apple, available at
     https://www.apple.com/newsroom/2020/06/apple-reveals-new-developer-technologies-to-foster-the-next-
     generation-of-apps/, accessed on September 8, 2020.
71
     “Xcode,” Apple, available at https://developer.apple.com/documentation/xcode/, accessed on September
     11, 2020.



                                                         22
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 23 of 56




             promote in-app purchases, the new StoreKit tool increases the value of the App Store
             as a two-sided transaction platform serving both developers and consumers.

             Apple had the option to open up the iPhone and iPad completely, so that users could
             download apps from any source. This may have created additional pathways for
             developers of all sorts to reach iPhone users, but it also would have eliminated Apple’s
             ability to guarantee those users security, privacy, and a quality user experience, a
             distinguishing feature of Apple products since its inception. Privacy protection is
             particularly important on smartphones, as they have access to user information, such
             as the user’s image, voice, and location that is not as prevalent on other hardware
             platforms.72 Instead, Apple chose to establish a Developer Program which offers
             developers Apple’s software for application creation and subsequently requires them
             to submit the app for review before it is published.73 This may be an inconvenience
             for some developers, but Apple’s extensive efforts are meant to ensure the quality of
             the platform, which benefits both developers and customers, in a similar way that a
             selective gallery curator is likely to attract more potential buyers – and thus more
             artists.

             In fact, Epic Games, citing a desire for the “Epic ecosystem to be welcoming for
             everyone,” has also established content guidelines and rules which limit how Fortnite
             Creators can create and share content. Most notably, Fortnite Creators are not allowed
             to “sell, trade, or give away in-game items or game codes outside of channels
             approved by Epic.” 74,75




72
     Schiller Declaration, at ¶ 25.
73
     “App Store Review Guidelines,” App Store, Apple, available at https://developer.apple.com/app-
     store/review/guidelines/, accessed on September 14, 2020; “Choosing a Membership,” Support, Apple,
     available at https://developer.apple.com/support/compare-memberships/, accessed on September 13, 2020.
74
     “Content Guidelines,” Epic Games, available at https://www.epicgames.com/site/en-US/content-guidelines,
     accessed on September 10, 2020.
75
     “Support-A-Creator-FAQ,” Fortnite, Epic Games, available at https://www.epicgames.com/fortnite/en-
     US/news/support-a-creator-faq, accessed on September 14, 2020 (“Creators earn money when supporters
     purchase on the Epic Games store or spend V-Bucks within Fortnite. […] Creators are video makers,
     streamers, storytellers, artists, cosplayers, musicians, and community builders.”).



                                                       23
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 24 of 56




            Apple’s experts scrutinize each app to ensure that it runs smoothly, is free of bugs and
            performance issues, is compatible with Apple products and services, and is compliant
            with the safety and security and appropriate content guidelines of the App Store.76
            Apple reviews approximately 100,000 apps per week, and the review is rigorous. The
            rejection rate is around 40 percent, with user privacy being one of the top reasons for
            rejection.77 Most reviews are completed in less than 24 hours, and almost all are
            completed within 48 hours. In addition, Apple’s editorial team lowers consumer
            search costs by deciding which apps to feature on the store and how.78

            Furthermore, the App Store safeguards critical financial and personal information of
            iOS users. First, it requires developers to disclose the type of information their apps
            collect: on each app’s product page, users must be able to learn about some of the data
            types an app may collect, and whether the information is used to track them or is
            linked to their identity or device.79 Second, developers do not receive access to the
            credit card information of users making purchases in the App Store.80 The IAP system
            plays a critical role in extending this benefit to in-app purchases. These policies are all
            part of Apple’s efforts to safeguard critical financial and personal information of iOS
            users.




76
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020; “App Store Review Guidelines,” App Store, Apple, available at
     https://developer.apple.com/app-store/review/guidelines/, accessed on September 14, 2020; Leswing, Kif,
     “Inside Apple’s Team That Greenlights iPhone Apps for the App Store,” CNBC, available at
     https://www.cnbc.com/2019/06/21/how-apples-app-review-process-for-the-app-store-works.html, accessed
     on September 11, 2020.
77
     “Principles and Practices,” App Store, Apple, available at https://www.apple.com/ios/app-store/principles-
     practices/, accessed on September 7, 2020.
78
     “App Review,” Apple, available at https://developer.apple.com/app-store/review/, accessed on September
     11, 2020; “Apple Introduces ‘Editors’ Choice’ and Free ‘App of the Week’ on the Mac App Store and
     iTunes,” The Verge, May 24, 2012, available at https://www.theverge.com/2012/5/24/3042074/apple-
     editors-picks-free-app-of-the-week-itunes.
79
     “User Privacy and Data Use,” Apple, available at https://developer.apple.com/app-store/user-privacy-and-
     data-use/, accessed on September 7, 2020.
80
     Armerding, Taylor, “Google Play Shares Too Much Personal Info, App Developer Says,” CSO Online,
     February 15, 2013, available at https://www.csoonline.com/article/2132939/google-play-shares-too-much-
     personal-info--app-developer-says.html.



                                                         24
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 25 of 56




            Apple’s iOS business model has enabled Apple to protect iOS users’ security, privacy,
            and experience quality, while providing them access to the creativity of the vast
            membership of its Developer Program. Protection from security threats is particularly
            important.81 According to a recent report by RiskIQ on mobile app threats, “Apple
            treats its App Store like Fort Knox and rarely hosts dangerous apps. Meanwhile,
            Google’s security controls are improving despite allowing troublesome apps to enter
            the Play Store at a rate it finds acceptable […].”82 A Nokia Threat Intelligence Report
            from 2019 estimates that in 2017, less than one percent of malware threats came from
            iPhones.83 In contrast, one source estimates that more than 84 percent of malicious
            attacks that occur on mobile phones involve Android OS devices.84 Another source
            suggests that the introduction of an app review process for the Google Play platform
            was at least in part driven by security concerns.85 Similarly, in 2019, Facebook
            announced that it had suspended 69,000 apps “for improperly sucking up users’




81
     “Apple Reveals New Developer Technologies to Foster the Next Generation of Apps,” Apple, available at
     https://www.apple.com/newsroom/2020/06/apple-reveals-new-developer-technologies-to-foster-the-next-
     generation-of-apps/, accessed on September 8, 2020; “Principles and Practices,” App Store, Apple,
     available at https://www.apple.com/ios/app-store/principles-practices/, accessed on September 7, 2020.
82
     Herman, Jordan, “RiskIQ 2019 Mobile App Threat Landscape Report,” RiskIQ, available at
     https://www.riskiq.com/resources/research/2019-mobile-threat-landscape-report/, accessed on September
     11, 2020.
83
     “Nokia Threat Intelligence Report - 2019,” Nokia, available at https://pages.nokia.com/T003B6-Threat-
     Intelligence-Report-2019.html, accessed on September 11, 2020.
84
     Ahvanooey, Milad Taleby, Qianmu Li, Mahdi Rabbani, and Ahmed Raza Rajput, “A Survey on
     Smartphones Security: Software Vulnerabilities, Malware, and Attacks,” International Journal of
     Advanced Computer Science and Applications, 8(10), 2017, at p. 36.
85
     Raphael, JR, “Android Market Security: An Interview with Android's VP of Engineering,” Computerworld,
     https://www.computerworld.com/article/2472262/android-market-security--an-interview-with-android-s-
     vp-of-engineering.html, accessed on September 11, 2020; “Creating Better User Experience on Google
     Play,” Android Developers Blog, March 17, 2015, available at https://android-
     developers.googleblog.com/2015/03/creating-better-user-experiences-on.html.



                                                        25
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 26 of 56




            personal information and other transgressions.”86 Of these suspended apps, 10,000
            were flagged “for potentially misappropriating personal data from Facebook users.”87

            The App Store adds further value by enhancing users’ ability to maintain their apps
            across all of their iOS devices. Apple collects data on transactions, including zero-
            revenue transactions, that enable it to provide a set of services to both developers and
            consumers that increase the value of the platform to both groups. The IAP system
            extends these benefits by facilitating the restoration of inadvertently deleted in-app
            digital content purchases, and Apple has recently announced that developers will soon
            be able to allow consumers to share apps and subscriptions among family members.88
            The system ensures that items purchased are actually delivered and enables consumers
            to view all their past purchases, while protecting all their private information.89 With
            the growing popularity of subscription services, the App Store also allows users to
            unsubscribe from services purchased through IAP in a single place to avoid
            unauthorized recurrent charges.90

            As noted above, this model has been enormously successful and beneficial for both
            consumers and developers. Between 2008 and 2019, app developers received around
            $155 billion in payments from Apple for offering digital goods and services through
            the App Store or within their apps worldwide.91 Adding the sales of physical goods
            and services through apps and in-app advertising, it is estimated that the App Store


86
     Conger, Kate, Gabriel J.X. Dance, and Mike Isaac, “Facebook’s Suspension of ‘Tens of Thousands’ of
     Apps Reveals Wider Privacy Issues,” The New York Times, September 20, 2019, available at
     https://www.nytimes.com/2019/09/20/technology/facebook-data-privacy-suspension.html.
87
     Conger, Kate, Gabriel J.X. Dance, and Mike Isaac, “Facebook’s Suspension of ‘Tens of Thousands’ of
     Apps Reveals Wider Privacy Issues,” The New York Times, September 20, 2019, available at
     https://www.nytimes.com/2019/09/20/technology/facebook-data-privacy-suspension.html.
88
     Chambers, Bradley, “Apple Adds Developer Option to Share In-App Purchases and Subscriptions via
     Family Sharing,” 9to5Mac, June 22, 2020, available at https://9to5mac.com/2020/06/22/apple-adds-
     developer-option-to-share-in-app-purchases-and-subscriptions-via-family-sharing.
89
     Defendant’s Answer, Defenses, and Counterclaims, p. 45 at 6-10; Schiller Declaration, at ¶ 35.
90
     “See or Cancel Your Subscriptions,” Apple, available at https://support.apple.com/en-us/HT202039,
     accessed on September 7, 2020.
91
     “Apple Rings in New Era of Services Following Landmark Year,” Apple, January 8, 2020, available at
     https://www.apple.com/newsroom/2020/01/apple-rings-in-new-era-of-services-following-landmark-year/.



                                                        26
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 27 of 56




              facilitated more than $500 billion in billings and sales worldwide in 2019 alone.92 The
              curated app store model has been widely imitated, including by Epic, as discussed
              below. And all have adopted monetization strategies quite consistent with that of the
              App Store.

         B.       The App Store is a Two-Sided Transaction Platform
              While the Evans Declaration acknowledges that software platforms are two-sided
              businesses, Dr. Evans does not opine as to whether the App Store is a two-sided
              transaction platform.93 I find that the App Store is a two-sided transaction platform
              that “enables two distinct customer groups to transact.”94 Like payment card systems
              that exist to facilitate transactions between merchants and consumers, the App Store
              exists to facilitate transactions between developers and iOS users, and, as discussed
              above, it has been remarkably successful at doing so.

              The App Store exhibits all the hallmarks of a two-sided transaction platform. First, to
              be viable, the App Store needs to attract both consumers and developers. Apple notes
              that customers’ decisions to purchase its hardware products depend in part on the
              availability of third-party software applications and services.95 In order to attract

92
     Borck, Jonathan, Juliette Caminade, and Markus von Wartburg, “How Large is the Apple App Store
     Ecosystem?” Analysis Group, July 2020, available at https://www.apple.com/newsroom/pdfs/app-store-
     study-2019.pdf.
93
     Evans Declaration, at ¶ 7 (“Software platforms […] are two-sided businesses that facilitate connections
     between consumers who want to use applications and developers who want to write applications for those
     consumers.”).
94
     Geradin, Damien and Dimitrios Katsifis, “The Antitrust Case against the Apple App Store,” at p. 29. See
     also, e.g., Völcker, Sven B., and Daniel Baker, “Why There Is No Antitrust Case against Apple’s App
     Store: A Response to Geradin & Katsifis,” July 26, 2020, at fn. 59; Chesler, Evan and David Korn,
     “Lessons from Amex for Platform Antitrust Litigation,” Nebraska Law Review, 98, 2019, at pp. 362-363;
     Manne, Geoffrey and Kristian Stout, “The Evolution of Antitrust Doctrine After Ohio v. Amex and the
     Apple v. Pepper Decision that Should Have Been,” Nebraska Law Review, 98, 2019, at p.454 (“Properly
     considered, the relevant market analysis for the provision of app services is an integrated one in which the
     overall effect of Apple’s conduct on both app users and app developers must be evaluated.”).
95
     Apple Inc., Form 10-K For the Fiscal Year Ended September 29, 2018, at p. 1 (“As part of its strategy, the
     Company continues to expand its platform for the discovery and delivery of digital content and applications
     through its Digital Content and Services, which allows customers to discover and download or stream
     digital content, iOS, Mac, Apple Watch and Apple TV applications, and books through either a Mac or
     Windows personal computer or through iPhone, iPad and iPod touch® devices (“iOS devices”), Apple TV,
     Apple Watch and HomePod. The Company also supports a community for the development of third-party
     software and hardware products and digital content that complement the Company’s offerings.”).



                                                          27
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 28 of 56




            developers, Apple has in place robust developer programs.96 Developing and
            marketing an operating system and handsets that enable developers to provide apps
            with high quality graphics and other attractive features and functionality helps attract
            both consumers and developers.

            Second, there are clear indirect network effects here: consumers want access to good
            apps, developers want access to many potential customers. The success of the App
            Store in turn depends on the strength of these indirect network effects and how they
            are managed. Previous generations of mobile OS ecosystems such as Symbian and
            Microsoft “failed to take off because native programming languages for these OS were
            complex and hard to learn, their user interfaces and app stores were not user-friendly,
            and fragmentation within a single OS ecosystem (e.g., incompatibility between
            different software layers and between the device and operating system) meant that
            developers had to create different app versions even for handset manufacturers using
            the same OS.”97 By contrast, Apple provided powerful software tools to app
            developers and produced handsets that could run exciting apps they developed. It
            capitalized on the indirect network effects, the hallmark of a two-sided platform, by
            launching the App Store and making it much easier for consumers and developers to
            interact.

            Third, the App Store generates value for both groups of customers when there is a
            transaction between a consumer and a developer—a download or an in-app purchase




96
     Apple Inc., Form 10-K For the Fiscal Year Ended September 29, 2018, at p. 3 (“The Company’s developer
     programs support app developers with building, testing and distributing apps for iOS, macOS, watchOS
     and tvOS. Developer program membership provides access to beta software and advanced app capabilities
     (e.g., CloudKit®, HealthKit™ and Apple Pay), the ability to test apps using TestFlight®, distribution on
     the App Store, access to App Analytics and code-level technical support. Developer programs also exist for
     businesses creating apps for internal use (the Apple Developer Enterprise Program) and developers creating
     accessories for Apple devices (the MFi Program). All developers, even those who are not developer
     program members, can sign in with their Apple ID to post on the Apple Developer Forums and use
     Xcode®, the Company’s integrated development environment for creating apps for Apple platforms. Xcode
     includes project management tools; analysis tools to collect, display and compare app performance data;
     simulation tools to locally run, test and debug apps; and tools to simplify the design and development of
     user interfaces. All developers also have access to extensive technical documentation and sample code.”).
97
     Völcker, Sven B. and Daniel Baker, “Why There Is No Antitrust Case against Apple’s App Store: A
     Response to Geradin & Katsifis,” July 26, 2020, at ¶ 31.


                                                        28
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 29 of 56




             of digital content from a developer. The Store is in the business of facilitating such
             transactions, not producing anything else.

             Fourth, the App Store charges consumers neither access or transactions fees in order to
             encourage their participation. As is common for two-sided platforms, the App Store
             earns all its revenue from one side: developers. It charges them nominal access fees
             for the use of software development tools, again to encourage participation, and usage
             fees set as a fixed percentage of purchases of paid apps and of digital content
             purchased in apps. This monetization strategy gives the App Store a share in the value
             created by the overall platform, leaving the bulk of that value in the hands of the
             developer.

             Dr. Evans states that “[m]y preliminary conclusions are unlikely to depend on whether
             the app distribution market is treated as two-sided, single-sided, or a hybrid or on
             considering users and developers together or separately.”98 I disagree. In order to
             draw any meaningful conclusions regarding whether the distribution of iOS apps in the
             App Store is a relevant product separate from the processing of in-app payments via
             Apple’s IAP system, one must account for both sides of the App Store platform and
             must take seriously the fact that the App Store platform provides a single product—
             transactions between developers and users.

             As in Amex, it would make no economic sense to analyze the components of App
             Store transactions as if they were not bound together. In Amex, the court said that it
             was improper to consider the merchant side of the platform and ignore the consumer
             side, because both sides were necessarily involved, essentially simultaneously, in each
             and every transaction. Here, Epic seeks to separate the distribution of apps and in-app
             content from the management of those transactions by the App Store. But this is the
             same economic error that the Supreme Court rejected in Amex: every App Store
             transaction at issue involves the simultaneous transfer of software and of money. Both
             functions are necessarily involved, essentially simultaneously in each and every
             transaction. It follows both from economic logic, as Dr. Evans and I argued in our


98
     Evans Declaration, at fn. 82.


                                                   29
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 30 of 56




               Amex amicus brief, that the App Store must be analyzed as competing in a single
               market, the market for transactions between developers and consumers.

          C.       No Anticompetitive Tie Can Exist Between App Distribution and IAP
                   Payment Administration
               Plaintiff contends that Apple’s condition of the use of app distribution through the App
               Store on the use of in-app payment processing for digital content through the IAP
               system is an anticompetitive tie.99 To begin with, it is important to note that Plaintiff’s
               tying argument is vacuous, as Apple does not require that developers offer any in-app
               purchases of digital content. Offering in-app purchases of digital content is only one
               of the many options offered to developers to monetize their apps in the App Store, as
               discussed in Section IV.A.2. Furthermore, Dr. Evans does not reach any conclusion
               about Epic’s tying allegation or even discuss whether any of Apple’s conduct is
               anticompetitive.

               At the most abstract level, economists consider a tie to be the requirement that a buyer
               purchase some product B, the tied product, in order to be permitted to purchase
               product A, the tying product.100 Thus shoe stores will generally require buyers who
               want only right shoes also to purchase left shoes. Ties of this sort are clearly harmless.
               Consistent with this point, it is my understanding that in Jefferson Parish the Supreme
               Court observed that no potentially anticompetitive tie can exist unless there is “a
               sufficient demand for the purchase of [the alleged tied good] separate from [the tying
               good] to identify a distinct product market in which it is efficient to offer [the tied




99
      Plaintiff’s Motion for PI, p. 16 at 10-11 (“Apple conditions use of the tying product, app distribution
      through the App Store, on use of the tied product, in-app payment processing for digital content through
      IAP.”).
100
      Hovenkamp, Erik and Herbert J. Hovenkamp, “Tying Arrangements,” In Roger D. Blair and D. Daniel
      Sokol (Eds.), The Oxford Handbook of International Antitrust Economics, Oxford, 2015, pp. 329-350, at
      pp. 329-330 (“Tying arrangements, sometimes known as ‘ties,’ ‘tie-ins,’ ‘tied-in sales,’ or ‘bundles,’ occur
      when a firm offers two separate products together, refusing to sell one of them without the other […]. In a
      one-way tie we can readily speak of a ‘tying product’ […] and a ‘tied product’ […]. In a two-way tie each
      product serves both functions.”).



                                                           30
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 31 of 56




              product] separately from the [tying good].”101 Since there is no material demand for
              left shoes alone, this rule correctly labels shoe-store ties as harmless.

              As such, to evaluate this contention that a tie exists, one must assess whether there is
              sufficient demand for in-app payment processing for digital content, as facilitated by
              the IAP system that Epic wishes not to use, separate from the demand for app
              distribution to support a product market in which it is efficient to offer in-app payment
              processing for digital content as performed by the IAP system, separately from app
              distribution.

              Both Plaintiff and Dr. Evans refer to the IAP system as in-app “payment
              processing.”102 The Evans Declaration states that “in the absence of Apple’s
              restrictions, there would likely be material demand by iOS developers for using third-
              party processors to provide payment processing services for in-app purchases of digital
              content.”103 However, the Evans Declaration confuses the IAP system with general
              payment processing: Dr. Evans explains that “a payment processor is a business that
              coordinates” the steps that “take place between when a consumer pays a merchant with
              a card until the merchant gets funds deposited into its bank account.”104 The Evans
              Declaration then goes on to compare the IAP system to in-app payment processing
              services like Stripe and PayPal.105 Despite Plaintiff’s and Dr. Evans’ description, the
              IAP system no more provides transaction processing than the payment card terminal in
              a grocery store. Both hand off to a payment processing network, like Visa or



101
      Jefferson Parish Hospital District No. 2 et al. v. Hyde, No. 82―1031, Supreme Court of the United States,
      March 27, 1984, Section III at 22 (“[I]n this case no tying arrangement can exist unless there is a sufficient
      demand for the purchase of anesthesiological services separate from hospital services to identify a distinct
      product market in which it is efficient to offer anesthesiological services separately from hospital
      services.”).
102
      Plaintiff’s Motion for PI, p. ii at 9-10; Evans Declaration, at ¶ 60.
103
      Evans Declaration, at ¶ 73.
104
      Evans Declaration, at ¶ 62.
105
      Evans Declaration, at ¶ 74 (“I would expect that third-party payment processors would compete, along with
      Apple’s IAP payment processing solution, to provide payment processing services for in-app purchases of
      digital content for iOS apps. At a minimum, these alternative sources of supply include Amazon Pay,
      Authorize.net, Braintree, Chase Merchant Services, PayPal, Square, Stripe, and Xsolla.”).



                                                             31
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 32 of 56




             MasterCard, depending on the card presented, that then executes the transfer of money
             from the customer to the merchant.

             Instead, as noted above in Section IV.A, the IAP system does far more for consumers
             and developers than simply hand off payment requests to payment processors. It
             enables a safe and secure marketplace and a seamless ecosystem that syncs across
             family members and devices.106 In addition, as discussed below in Section IV.D and
             IV.E, the IAP system collects a commission on paid apps and in-app sales that is the
             core of Apple’s strategy for capturing some of the value that the App Store creates.
             Neither Plaintiff nor Dr. Evans suggests that there is material demand from developers
             for this function of the IAP system. Thus they do not discuss whether there is in fact
             independent demand for systems that perform all the functions of the IAP system.

             The App Store’s reliance on percentage commissions allows distributors like Epic to
             benefit from a pricing strategy that allows it to attract both price-sensitive consumers
             who want to use the app in its basic version and more avid users who are willing to
             spend various amounts to enable additional special features. If the IAP system were
             simply to be replaced with third-party payment processing by Visa or PayPal or some
             similar system, as Plaintiff and the Evans Declaration suggests, Apple would need to
             alter its iPhone business model. Epic might, of course, be better off under some
             alternative monetization strategies, but neither Plaintiff nor the Evans Declaration
             presented any support for efficiency gains or consumer benefits associated with
             forcing a change in the App Store’s monetization strategy.

             While there is a market for payment processing, as supplied by Amex, PayPal and
             other networks, neither Plaintiff nor Dr. Evans has argued persuasively that this is or
             could be an independent market for the bundle of transaction administration and other
             services provided by the IAP system. That bundle is provided when transactions
             occur; it is simply the other side of the distribution coin. Payment processing, as
             supplied by Amex and other such networks is an input to the bundle of services


106
      Schiller Declaration, at ¶¶ 32-35 (“Plus, Apple’s record of transactions through the App Store and IAP
      enable Apple to support features […] such as the ability […] to share apps and in-app content with family
      members, to restore purchases on new devices […].”).


                                                          32
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 33 of 56




             provided by the IAP system that Epic wishes to avoid. The existence of a market for
             that input is not relevant. Similarly, the Jefferson Parish case concerned the services
             of anesthesiologists; the existence of a market for anesthetics, a necessary input for the
             production of those services, was irrelevant. And, to be clear, the commission charged
             by the IAP system is not a charge for that bundle of services; it is a core component of
             Apple’s overall monetization strategy.

             Dr. Evans asserts that “whether a transaction platform is one sided or two-sided,
             payment processing is an input that the business relies on to facilitate payment.”107
             This is correct but irrelevant. As I noted above, the App Store relies on third parties to
             execute transactions. Epic does not seek to replace only the payment processing
             function of the App Store but to avoid its core function: collection of the agreed-upon
             commission on in-app sales. There is also a tension between Plaintiff’s claim and the
             correct teaching in the Amex ruling: in the case of a transaction platform such as the
             App Store that supplies one product – transactions, it makes no economic sense to
             consider inputs into transactions production that are simultaneously engaged in fixed
             proportions as actually or potentially separate markets. The IAP system in the App
             Store is no different conceptually from, say, the merchant acceptance in the payment
             card situation: merchant acceptance was an input that American Express relied upon to
             produce transactions.

              The above argument is conservative because it ignores the fact that, as I understand it,
             developers have a contractual obligation to pay a commission to Apple for in-app
             purchases even if they somehow circumvent Apple’s in-app payment system.108 Thus,
             even if developers were allowed to contract directly with third-party payment
             processors, rather than using the payment processing service provided by the App
             Store at zero incremental cost, there would be no economic incentive for them to do
             so. It would require them to pay the incremental payment processing fees charged by


107
      Evans Declaration, at fn. 105.
108
      Defendant’s Answer, Defenses, and Counterclaims, p. 47 at 22-25 (“By prohibiting Epic from effectuating
      a transaction by means other than IAP, and providing that Apple would be entitled to a commission of 30%
      on all paid transactions made through IAP, the License Agreement guarantees Apple both the right and the
      means to collect the agreed commission.”).


                                                        33
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 34 of 56




               third party payment processors in addition to the commissions they are obligated to
               pay to Apple for in-app purchases. There would be no rational demand for in-app
               payment processing for digital content separate from the demand for app distribution,
               and thus there would not be a distinct product market.

          D.        Plaintiff’s and Dr. Evans’ Criticisms of the App Store Monetization Strategy
                    Have No Merit
               Plaintiff claims that developers have not been “‘given a choice’ about where to
               procure payment processing services for digital in-app content purchases” while in
               analogous situations such as the in-app purchases of for physical content, “developers
               incorporate, and consumers choose to use, alternative in-app payment processors
               provided separately from app distribution services.”109 The Evans Declaration sums
               this up as follows: “[i]n effect, Apple requires that the developer, for apps that offer in-
               app purchases of digital content, use Apple’s payment processing method rather than
               the developer’s own method which relies on third-party payment processors.”110

               However, contrary to Plaintiff’s and Dr. Evans’ description of the IAP system as
               providing transaction processing, akin to Mastercard or PayPal, the IAP system serves
               both as an efficient method to monetize the services that the App Store provides to the
               two groups it serves and to enhance those services. The App Store’s anti-
               circumvention rules, which require that developers use the IAP system to process
               payments, have the same economic function as the anti-steering rules at issue in the
               Amex case. As discussed above, both serve to prevent free-riding. Here, the anti-
               circumvention rules serve to ensure that the App Store receives the commission to
               which developers have agreed.

               The commissions that Apple charges for paid apps and in-app purchases of digital
               goods are not payment processing fees. They are the price that developers pay to take
               advantage of the iPhone platform, and Apple uses these payments from developers as
               part of its overall monetization strategy. Hence, comparisons of Apple’s commission
               rates with the rates charged by Visa and other third party firms that only process

109
      Plaintiff’s Motion for PI, p. 17 at 3-6.
110
      Evans Declaration, at ¶ 71.


                                                      34
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 35 of 56




              payments make no sense. When a consumer uses a credit card, app stores necessarily
              use independent systems to process that payment, and they pay the charges of those
              firms. Since app stores’ commission rates include the cost of payment processing by a
              third party as well as serve as part of the monetization strategy of the store itself, the
              commission rates charged by app stores, including Epic’s Game Store’s 12 percent,
              are generally well above the rates charged by the payment processing firms.111 This
              reflects the fact that they do more than process payments.

              Apple has had a large set of possible monetization strategies for the iOS platform. As
              Plaintiff points out, it could, for instance, have chosen to charge consumers “a flat fee
              or a per-download fee.”112 Alternatively, Plaintiff appears to suggest that Apple could
              monetize solely through the sale of its hardware.113 Finally, another alternative could
              have been for Apple to charge developers a monthly fee to make apps available in
              their store. All these alternative monetization strategies would risk reducing
              participation on one side or both sides of the platform and thus reducing its overall
              value. Monetization solely through the sale of hardware, for instance, would likely
              require a price increase, which would reduce sales to price-sensitive consumers.
              Similarly, charging all developers a monthly fee would discourage production of niche
              apps.

              Instead, Apple, like other app stores, chose a much more economically sensible
              monetization strategy in which the store’s per-transaction revenue is roughly
              proportional to the value of the transaction to the buyer, i.e., the more a user is willing
              to spend on in-app purchases, the more revenue will be generated. Epic’s suggestion,

111
      Borck, Jonathan, Juliette Caminade, and Markus von Wartburg, “Apple’s App Store and Other Digital
      Marketplaces,” Analysis Group, July 2020, available at
      https://www.analysisgroup.com/globalassets/insights/publishing/apples_app_store_and_other_digital_mark
      etplaces_a_comparison_of_commission_rates.pdf, at p. 6 (“An exception is the Epic Games Store, which
      charges a commission rate of 12%.); Prakash, Priyanka, “Credit Card Processing Fees: The Complete
      Guide,” Fundera, August 24, 2020, available at https://www.fundera.com/blog/credit-card-processing-fees
      (“Generally, the average credit card processing fees range from 1.7% to 3.5% per transaction.).
112
      Plaintiff’s Motion for PI, p. 22 at 10-12.
113
      Plaintiff’s Motion for PI, p. 21 at 22-24 (“Apple would still be compensated handsomely for the
      development of the iOS platform. In 2019 alone, iPhone hardware sales generated more than $142 billion
      in revenue.”).



                                                        35
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 36 of 56




              on the other hand, that charging a commission on in-app purchases, as app stores
              generally do, is inherently problematic, whereas charging for the original download is
              not, has no basis in economics.114 Dr. Evans does not endorse this suggestion.

              Plaintiff contends that Apple “does not condition access to the App Store on use of
              IAP if the in-app purchases are for physical products or for services consumed outside
              the app” and argues that this establishes that Apple could do the same for digital
              goods.115,116 Of course it could do so, but that would require it to sacrifice revenue or
              develop another monetization strategy.

              Moreover, doing so would mean it likely could not provide the services to consumers
              and developers described above in Section IV.A, and it could alter developer
              incentives in ways that would reduce the value of the App Store platform to both sides.
              Finally, it is worth noting that Apple does not just permit the use of non-IAP payment
              processing for physical goods, as Dr. Evans and Epic imply,117 it requires it.118
              Reasonably, Apple has explicitly chosen not to be involved in the purchase of physical
              goods for which it could not guarantee quality or even verify delivery.

              Besides being economically sensible, as noted above, this strategy is also in line with
              industry practice. Apple’s App Store monetization strategy closely resembles the
              monetization strategies of other digital marketplaces, and the App Store’s rates are in
              line with those of other comparable marketplaces. App stores such as the Google Play
              Store, Amazon Appstore, Samsung Galaxy Store, and Microsoft Store also charge

114
      Plaintiff’s Motion for PI, p. 22 at 7-12.
115
      Plaintiff’s Motion for PI, p. 17 at 7-8.
116
      Since Apple does not require that developers offer any in-app purchases of digital content, Plaintiff’s tying
      argument is vacuous, as noted above. Offering in-app purchases of digital content is only one of the many
      options offered to developers to monetize their apps of the App Store, as discussed in Section IV.A.2.
117
      Plaintiff’s Motion for PI, at pp. 7-8 (“Apps that offer in-app purchases of physical goods or services
      consumed outside of the app are not required (emphasis added) to use IAP; they may (emphasis added)
      offer other payments processors.”).
118
      “App Store Review Guidelines,” Section 3.1.3(e) Goods and Services Outside of the App, Apple, available
      at https://developer.apple.com/app-store/review/guidelines/, accessed on September 14, 2020 (“If your app
      enables people to purchase physical goods or services that will be consumed outside of the app, you must
      use purchase methods other than in-app purchase to collect those payments, such as Apple Pay or
      traditional credit card entry.”).



                                                           36
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 37 of 56




             commission rates of 30 percent.119 The Mac App Store also charges a 30 percent
             commission on in-app sales of digital products and does not charge separately for
             payment processing.120

             To ensure that Apple receives the commission to which developers have agreed, Apple
             has barred developers from using mechanisms other than IAP to sell digital content.121
             This anti-circumvention rule generally applies to all developers of apps selling digital
             content.122 Even so-called “Reader” apps, which are handled somewhat more
             leniently, as they “may allow a user to access previously purchased content or content
             subscriptions,” may only do so provided that they do not “encourage users to use a
             purchasing method other than in-app purchase.”123 Moreover, Apple’s anti-




119
      Borck, Jonathan, Juliette Caminade, and Markus von Wartburg, “Apple’s App Store and Other Digital
      Marketplaces,” Analysis Group, July 2020, available at
      https://www.analysisgroup.com/globalassets/insights/publishing/apples_app_store_and_other_digital_mark
      etplaces_a_comparison_of_commission_rates.pdf, at p. 5.
120
      Spencer, Graham, “A Beginner’s Guide to App Store Pricing Tiers,” MacStories, September 1, 2015,
      available at https://www.macstories.net/stories/a-beginners-guide-to-app-store-pricing-tiers/; “Distributing
      Your Mac Apps”, macOS, Apple, available at https://developer.apple.com/macos/distribution/, accessed on
      September 14, 2020.
121
      “iOS Developer Program License Agreement,” Section 3.3.3, U.S. Securities and Exchange Commission,
      available at
      https://www.sec.gov/Archives/edgar/data/1366246/000119312513109950/d453444dex1027.htm, accessed
      on September 4, 2020 (“Without Apple’s prior written approval or as permitted under Section 3.3.23 (In-
      App Purchase API), an Application may not provide, unlock or enable additional features or functionality
      through distribution mechanisms other than the App Store or VPP/B2B Program Site.”).
122
      Anti-circumvention rules are commonly used in most major app stores. See Borck, Jonathan, Juliette
      Caminade, and Markus von Wartburg, “Apple’s App Store and Other Digital Marketplaces,” Analysis
      Group, July 2020, available at
      https://www.analysisgroup.com/globalassets/insights/publishing/apples_app_store_and_other_digital_mark
      etplaces_a_comparison_of_commission_rates.pdf, at p. 12 (“The most prominent app stores and software
      distribution platforms (Google Play Store, Amazon Appstore, Samsung’s Galaxy Store, Microsoft Store,
      App Store) all use policies that require developers to pay commission fees, and use the platform’s in-app
      payment system to purchase in-app digital products, with certain carve-outs for multi-platform apps.
      Additionally, most of those stores explicitly require that developers do not direct app users to make
      purchases outside of the store.”).
123
      “App Store Review Guidelines,” Section 3.1.3 Other Purchase Methods and Section 3.1.3(a) “Reader”
      Apps, Apple, available at https://developer.apple.com/app-store/review/guidelines/, accessed on September
      14, 2020.



                                                          37
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 38 of 56




               circumvention rule serves a role similar to Amex’s anti-steering rules.124 Both prevent
               free-riding and ensure that the commissions are paid as agreed upon.

               To sum up, the requirement that developers use the IAP system to execute transactions
               is, at base, no different from a gallery’s requirement that a buyer use its credit card
               terminal to pay for a painting rather than deal directly with the artist on the sidewalk.
               Anti-circumvention rules serve to prevent free-riding and to ensure that the App
               Store—or the gallery in the example above—receives the agreed-upon commission for
               the services that they offer to both sides of the transaction platform.

          E.       Epic Benefits from the Pricing Flexibility Provided by the App Store
               Epic’s gaming app Fortnite is offered to users in the Freemium Model, discussed
               above.125 Users can download and play the app for free, but certain special features,
               like the enhancement of a player’s appearance, can only be unlocked via in-app
               purchase. This model has pro-competitive benefits from Epic’s perspective. By
               drawing in both more price-sensitive and less price-sensitive consumers, it allows a
               platform like Fortnite to maximize its user base, which is important. A larger user
               base makes the app more compelling for additional new users.

               This is particularly true for Fortnite because the essence of the game is to match “up to
               100 players [to compete] individually or in teams to be the last one/ones standing”126:
               the more gamers are active on the platform, the faster Fortnite is able to match gamers




124
      Opinion, Ohio et al. v. American Express Co. et al., No. 16-1454, Supreme Court of the United States, June
      25, 2018, available at https://www.supremecourt.gov/opinions/17pdf/16-1454_5h26.pdf, at p. 2 (“To avoid
      higher fees, merchants sometimes attempt to dissuade cardholders from using Amex cards at the point of
      sale―a practice known as “steering.” Amex places antisteering provisions in its contracts with merchants to
      combat this.”).
125
      Gilbert, Ben, “There’s a Simple, Obvious Reason ‘Fortnite’ Is the Biggest Game in the World Right Now,”
      Business Insider, May 3, 2018, available at https://www.businessinsider.com/fortnite-price-free-to-play-
      2018-5 (“In a brilliant move, you can play “Fortnite” for free in perpetuity ― but if you want to unlock
      sweet, sweet loot, you have to pay for the game’s Battle Pass.”).
126
      Iqbal, Mansoor, “Fortnite Usage and Revenue Statistics (2020),” Business of Apps, July 30, 2020, available
      at https://www.businessofapps.com/data/fortnite-statistics/.



                                                          38
           Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 39 of 56




             and start a new game.127 In fact, a less well-known version of the Fortnite series,
             Fortnite: Save the World, was released as a paid-for version on PlayStation 4, Xbox
             One, Microsoft Windows, and macOS in July 2017 before the blockbuster, free-to-
             play version Fortnite: Battle Royale was introduced in September 2017 and quickly
             became viral.128 The App Store has no doubt enhanced the popularity of Fortnite:
             Battle Royale as Fortnite was able to tap into the enormous pool of Apple device users
             and managed to reach 100 million iOS downloads within five months of its launch.129

             On the other hand, this model still allows Epic to cash in on its most enthusiastic and
             hence potentially less price-sensitive users: since the launch of Fortnite: Battle Royale
             on iOS, players “have spent about $1.2 billion in total on passes and V-Bucks in the
             otherwise free-to-play game.”130 The more avid a player, the more likely he or she
             will be to spend on additional features that can be enabled via in-app purchases,
             particularly as certain features in the game are engineered to be especially attractive to
             devoted players. The “[s]easons system”, for example, creates an artificial sense of
             scarcity as various rewards (such as skins, avatars, visual effects, and other cosmetics)
             from a Battle Pass would no longer be available after a season ends and will be
             replaced by new rewards.131 The Freemium Model hence provides a convenient
             method for Epic to earn more revenue from more avid players, thereby likely
             contributing to Fortnite’s overall profitability.




127
      Campbell, Colin, “Why Is Fortnite Battle Royale So Wildly Popular?” Polygon, March 30, 2018, available
      at https://www.polygon.com/fortnite-battle-royale/2018/3/30/17177068/why-is-fortnite-popular (“This
      broad popularity expands its audience considerably, leading to shorter wait times in queuing lobbies.”).
128
      Iqbal, Mansoor, “Fortnite Usage and Revenue Statistics (2020),” Business of Apps, July 30, 2020, available
      at https://www.businessofapps.com/data/fortnite-statistics/.
129
      Iqbal, Mansoor, “Fortnite Usage and Revenue Statistics (2020),” Business of Apps, July 30, 2020, available
      at https://www.businessofapps.com/data/fortnite-statistics/.
130
      Fingas, Jon, “Apple Earned $360 Million from Fortnite Before Pulling the Plug,” Android Authority,
      August 14, 2020, available at https://www.androidauthority.com/apple-fortnite-ios-revenue-1148204/.
131
      Madigan, Jamie, “The Psychology of Fortnite’s Battle Pass,” Forbes, July 6, 2019, available at
      https://www.forbes.com/sites/jamiemadigan/2019/07/06/the-psychology-of-fortnites-battle-pass.




                                                         39
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 40 of 56




I declare under penalty of perjury under the laws of the United States and the State of California

that the foregoing is true and correct, and that I executed this declaration on the 15th of September,

2020, in Boston, Massachusetts.




                                                      Richard Schmalensee, Ph.D.




                                                 40
          Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 41 of 56



                                            Appendix A
                                    Richard Schmalensee
                     Howard W. Johnson Professor of Management, Emeritus
                      Dean Emeritus, MIT Sloan School of Management
                               Professor of Economics, Emeritus
                              Massachusetts Institute of Technology

            MIT Room E62-525                               172 Beacon Street, Unit 4
            100 Main Street                                Boston, Massachusetts 02116
            Cambridge, MA 02142-1347                       (617) 247-0029
            (617) 253-2957, fax: 258-6786
            rschmal@mit.edu

EDUCATION:
        MASSACHUSETTS INSTITUTE OF TECHNOLOGY
        S.B., Economics, Politics and Science, 1965
        Ph.D., Economics, 1970

EMPLOYMENT:
         MASSACHUSETTS INSTITUTE OF TECHNOLOGY
2012-    Howard W. Johnson Professor of Management, Emeritus, and
         Professor of Economics, Emeritus
2007-12  Howard W. Johnson Professor of Management
2001-07  John C Head III Dean, MIT Sloan School of Management
1998-00  Dean, MIT Sloan School of Management (Interim, July-October 1998)
1996-98  Deputy Dean, MIT Sloan School of Management
1991-99, Director, MIT Center for Energy and Environmental Policy Research
2008-12
1988-99  Gordon Y Billard Professor of Management
1986-12  Professor, Department of Economics
1979-12  Professor, MIT Sloan School of Management
1977-79  Associate Professor, MIT Sloan School of Management
1970     Assistant Professor, MIT Sloan School of Management (Spring)
1967-69  Instructor, MIT Sloan School of Management
            PRESIDENT'S COUNCIL OF ECONOMIC ADVISERS
1989-91     Member
1967        Junior Staff Economist (Summer)
            UNIVERSITY OF CALIFORNIA, SAN DIEGO
1974-77     Associate Professor, Department of Economics
1970-74     Assistant Professor, Department of Economics

VISITING APPOINTMENTS:
2008     Executive in Residence, Rady School of Management; U. of California, San Diego (Winter)
2007     Distinguished Visiting Scholar, Tuck School of Business, Dartmouth College (Fall)
1985-86  Visiting Professor, Harvard Business School
1985     Visiting Professor, CORE, University of Louvain, Belgium (Spring)
1980-81  Visiting Scholar, Department of Economics, Harvard University
1973-74  Visiting Associate Professor and Research Fellow, Department of Economics,
         University of Louvain, Belgium



                                               A-1
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 42 of 56




EDITORIAL SERVICE:
Editor in Chief, 2005-08; Chairman, Editorial Advisory Board, 2008-: Competition Policy International
Editorial Board: Journal of Economics and Management Strategy, 1992-98
Associate Editor: Journal of Economic Perspectives, 1992-98
Associate Editor: International Journal of Industrial Organization, 1982-89
Board of Editors: American Economic Review, 1982-86
Founding Editor, 1978-89; Co-Editor, 1989-: MIT Press Series, Regulation of Economic Activity
Associate Editor, 1977-81; Board of Editors, 1981-89: Journal of Industrial Economics

PROFESSIONAL ASSOCIATIONS:
American Economic Association: Committee on Government Relations, 2009-12; Executive Committee,
     1993-95; Budget Committee, 1993-95; Nominating Committee, 1987; Advisory Committee on
     Meetings Program, 1986, 1989, 1994
Econometric Society: Chair, Local Arrangements Committee, 1985 World Congress; Chair, Program
     Committee, 1980 North American Fall Meeting; Program Committee, 1980 World Congress
Second World Congress of Environmental Economists, Program Committee, 2002

CONSULTATION AND GOVERNMENT SERVICE (SELECTED):
Global Economics Group, Director, 2011-
National Climate Assessment Development & Advisory Committee, 2011-14
LECG, LLC: Director, 2004-2011
National Academies/National Research Council: Panel on Transportation and a Sustainable Environment,
      1994-97; Committee on National Statistics, 1998-2001; Panel on Cost-of-Living Indexes, 1999-
      2001; Coordinating Committee on the Transition to Sustainability, 2000-2001; Committee on
      America’s Climate Choices, 2008-2011; Committee for a Study of Freight Rail Transportation and
      Regulation (Chair), 2014-15; Committee on the Social Cost of Carbon, 2015-
U.S. Environmental Protection Agency: Environmental Economics Advisory Committee, 1992-96, 1998;
      Clean Air Act Compliance Analysis Council, 1992-98, Chairman 1992-96
Antitrust Division, U.S. Department of Justice, consultant, 1991-92 (1992 Merger Guidelines)
NERA Economic Consulting: Special Consultant 1981-89, 1991-2004
Bureau of Economics, U.S. Federal Trade Commission: consultant, 1972-81 (Antitrust Policy)

AWARDS AND OTHER PROFESSIONAL ACTIVITIES (SELECTED):
Asia School of Business, Board of Governors, 2015- (Co-Chair 2015-18)
Associate Scholar, Harvard Environmental Economics Program, 2013-
Director, National Bureau of Economic Research, 2013- (Executive Committee 2018-)
Chicago Booth IGM Economic Experts Panel, 2012-
Distinguished Fellow, Industrial Organization Society, 2012
John Kuszczek Memorial Lecture, Bank of Canada, 2011
Energy Board Member, Bipartisan Policy Center, 2011-13
Stackelberg Lecture, University of Milan, Bicocca, 2010
Keynote Speaker, World Congress of Environmental and Resource Economists, 2010
Director, Resources for the Future, 2009-18 (Chairman, 2014-18)
Master Class, Rafael del Pino Foundation, Madrid, 2009
Carpenter Lecture, Babson College, 2008
J.-J. Laffont Lecture, CRESSE Summer School, Greece, 2008
Member, National Commission on Energy Policy, 2006-2010
Director, International Data Group, 2004-2017



                                                 A-2
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 43 of 56




European Investment Bank Lecture, European University Institute, Florence, 2002
Director, MFS Investment Management, 2002-2004
Advisory Council, Tsinghua School of Economics and Management, 2001-07
Fathauer Lecture in Political Economy, University of Arizona, 2000
Director, International Securities Exchange, 2000-2009
Member: International Academy of Management, 1998-
Fellow: American Academy of Arts and Sciences, 1995-
Edward A. Hewett Prize, American Association for the Advancement of Slavic Studies (with P.L. Joskow
      and N. Tsukanova), 1995
Revista de Análisis Económico Lecture, Econometric Society Latin American Meeting, 1994
Director, MIT Press, 1994-2007
Research Associate: National Bureau of Economic Research, 1992-2013
Director: Long Island Lighting Company, 1992-98
Donald Gilbert Memorial Lecture, University of Rochester, 1992
American Council for Capital Formation Center for Policy Research: Board of Directors, 1991-2010;
      Environmental Policy Fellow, 1997-98
Fellow, Econometric Society, 1982-
Invited Speaker, Econometric Society World Congress, 1980

BOOKS WRITTEN:
The Economics of Advertising (Vol. 80, Contributions to Economic Analysis), Amsterdam: North-
     Holland, 1972.
Applied Microeconomics: Problems in Estimation, Forecasting and Decision-Making, San Francisco:
      Holden-Day, 1973.
An Introduction to Applied Macroeconomics (with E. Kuh), Amsterdam: North-Holland, 1973. Japanese
      edition, 1975.
The Control of Natural Monopolies, Lexington: D.C. Heath (Lexington Books), 1979.
Markets for Power: An Analysis of Electric Utility Deregulation (with P. L. Joskow), Cambridge: MIT
     Press, 1983.
Economics, 2nd Ed. (with S. Fischer and R. Dornbusch), New York: McGraw-Hill, 1988. Multiple
     foreign language editions.
Paying with Plastic: The Digital Revolution in Buying and Borrowing (with D.S. Evans), Cambridge:
     MIT Press, 1999. Second edition, 2005; Chinese edition, 2006; Korean edition, 2011.
Markets for Clean Air: The U.S. Acid Rain Program (with A.D. Ellerman, P.L. Joskow, J.P. Montero, and
     E.M. Bailey), Cambridge: Cambridge University Press, 2000.
Did Microsoft Harm Consumers? Two Opposing Views (with D.S. Evans; F.M. Fisher and D.L.
     Rubinfeld), Washington: AEI Press, 2000.
Invisible Engines: How Software Platforms Drive Innovation and Create Value (with D.S. Evans and A.
       Hagiu), Cambridge: MIT Press, 2006. Korean edition, 2008; Chinese edition, 2010.
Catalyst Code (with D.S. Evans), Boston: Harvard Business School Press, 2007. Korean edition, 2008;
      Polish edition, 2010; Chinese edition, 2011.
Matchmakers (with D.S. Evans), Boston: Harvard Business School Press, 2016. French and Korean
     editions 2017, Chinese and Japanese editions 2018, Vietnamese edition 2019.



                                                 A-3
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 44 of 56




Antitrust Analysis of Platform Markets: Why the Supreme Court Got It Right in American Express (with
      D.S. Evans), Boston: Competition Policy International, 2019.

REPORTS CHAIRED
The Future of the Electric Grid (with J.G. Kassakian), Cambridge: MIT Energy Initiative, 2011.
The Future of Solar Energy, Cambridge: MIT Energy Initiative, 2015.
Modernizing Freight Rail Regulation, Washington: Transportation Research Board, 2015.

BOOKS EDITED:
The Empirical Renaissance in Industrial Economics (ed., with T. F. Bresnahan), Oxford: Basil Blackwell,
     1987.
Handbook of Industrial Organization, Vols. I & II (ed., with R. D. Willig), Amsterdam: North-Holland,
     1989.
Management: Inventing and Delivering Its Future (ed., with T.A. Kochan), Cambridge: MIT Press, 2003.
    Chinese and Korean editions, 2004.
Harnessing Renewable Energy in Electric Power Systems (ed., with B. Moselle and J. Padilla),
     Washington/London: RFF Press, 2010.
The Causes and Effects of Deregulation. (2 Vols., ed., with P.W. MacAvoy), Cheltenham, UK: Edward
     Elgar, 2014.

JOURNAL ARTICLES:
“Regulation and the Durability of Goods.” Bell Journal of Economics and Management Science, 1
     (Spring 1970): 54-64.
“Consumer's Surplus and Producer's Goods.” American Economic Review, 61 (September 1971): 682-
     687.
“A Note on Monopolistic Competition and Excess Capacity.” Journal of Political Economy, 80
     (May/June 1972): 586-591.
“Option Demand and Consumer's Surplus: Valuing Price Changes Under Uncertainty.” American
      Economic Review, 62 (December 1972): 813-824.
“A Note on the Theory of Vertical Integration.” Journal of Political Economy, 81 (March/April 1973):
     442-449.
“Brand Loyalty and Barriers to Entry.” Southern Economic Journal, 40 (April 1974): 579-588.
“Market Structure, Durability, and Maintenance Effort.” Review of Economic Studies, 41 (April 1974):
     277-287.
“Estimating the Costs and Benefits of Utility Regulation.” Quarterly Review of Economics and Business,
      14 (Summer 1974): 51-64.
“Consumer Behavior versus Economic Theory.” Recherches Economiques de Louvain, 40 (September
     1974): 261-276.
“Alternative Models of Bandit Selection.” Journal of Economic Theory, 10 (June 1975): 333-342.
“An Experimental Study of Expectation Formation.” Econometrica, 44 (January 1976): 17-41.



                                                  A-4
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 45 of 56




“Another Look at the Social Valuation of Input Price Changes.” American Economic Review, 66 (March
     1976): 239-243.
“Resource Exploitation Theory and the Behavior of the Oil Cartel.” European Economic Review, 7 (April
     1976): 257-279.
“Advertising and Profitability: Further Implications of the Null Hypothesis.” Journal of Industrial
     Economics, 25 (September 1976): 45-54.
“A Model of Promotional Competition in Oligopoly.” Review of Economic Studies, 43 (October 1976):
    493-507.
“Is More Competition Necessarily Good?” Industrial Organization Review, 4 (1976): 120-121.
“Public Investment Criteria, Insurance Markets, and Income Taxes.” Journal of Public Economics, 6
      (November 1976): 425-445.
“Valuing Changes in Regulated Firms' Input Prices.” Southern Economic Journal, 43 (January 1977):
      1346-1351.
“Using the H Index of Concentration with Published Data.” Review of Economics and Statistics, 59 (May
     1977): 186-193.
“Comparative Static Properties of Regulated Airline Oligopolies.” Bell Journal of Economics, 8 (Autumn
    1977): 565-576.
“Nonconvexity and Optimal Exhaustion of Renewable Resources” (with T. R. Lewis). International
     Economic Review, 18 (October 1977): 535-552.
“Common Stock Volatility Expectations Implied by Option Premia” (with R. R. Trippi). Journal of
    Finance, 33 (March 1978): 129-147.
“A Note on Economies of Scale and Natural Monopoly in the Distribution of Public Utility Services.”
     Bell Journal of Economics, 9 (Spring 1978): 270-276.
“A Model of Advertising and Product Quality.” Journal of Political Economy, 87 (June 1978): 485-504.
“Life-Cycle Costing for Consumers of Energy-Conserving Devices” (with S. S. Penner and M. R.
      Brambley). Energy, 3 (July/August 1978): 415-419.
“Entry Deterrence in the Ready-to-Eat Breakfast Cereal Industry.” Bell Journal of Economics, 9 (Autumn
      1978): 305-327. Reprinted in Market Strategy and Structure (J.M.A. Gee and G. Norman, eds.),
      London: Harvester Wheatsheaf, 1992, pp. 84-111.
“Market Structure, Durability, and Quality: A Selective Survey.” Economic Inquiry, 17 (April 1979):
     177-198.
“On the Use of Economic Models in Antitrust: The ReaLemon Case.” University of Pennsylvania Law
      Review, 127 (April 1979): 994-1050. Reprinted in Antitrust Law and Economics (O. E.
      Williamson, ed.), Houston: Dame, 1980, pp. 97-153.
“Nonconvexity and Optimal Harvesting Strategies for Renewable Resources” (with T. R. Lewis).
     Canadian Journal of Economics, 12 (November 1979): 677-691.
“Appropriate Government Policy Toward Commercialization of New Energy Supply Technologies.”
     Energy Journal, 1 (April 1980): 1-40.
“Advertising and Aggregate Consumption: An Analysis of Causality” (with R. Ashley and C. W. J.
     Granger). Econometrica, 48 (July 1980): 1149-1168.



                                                   A-5
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 46 of 56




“On Oligopolistic Markets for Nonrenewable Natural Resources” (with T. R. Lewis). Quarterly Journal
     of Economics, 95 (November 1980): 475-491.
“Qualitative Asymptotic Synthesis in Simple Optimal Control Problems.” Economic Letters, 5 (1980):
      349-352.
“Output and Welfare Implications of Monopolistic Third-Degree Price Discrimination.” American
     Economic Review, 71 (March 1981): 242-247.
“Risk and Return on Long-Lived Tangible Assets.” Journal of Financial Economics, 9 (June 1981): 185-
      205.
“Monopolistic Two-Part Pricing Arrangements.” Bell Journal of Economics, 12 (Autumn 1981): 445-466.
“Economies of Scale and Barriers to Entry.” Journal of Political Economy, 89 (December 1981): 1228-
     1238.
“Commodity Bundling by Single-Product Monopolies.” Journal of Law and Economics, 25 (April 1982):
    67-71.
“Antitrust and the New Industrial Economics.” American Economic Review, 72 (May 1982): 24-28.
“Cartel Deception in Markets for Nonrenewable Resources” (with T. R. Lewis). Bell Journal of
      Economics, 13 (Spring 1982): 263-271.
“Another Look at Market Power.” Harvard Law Review, 95 (June 1982): 1789-1816.
“Product Differentiation Advantages of Pioneering Brands.” American Economic Review, 72 (June 1982):
     349-365. (“Errata,” AER, 73 (March 1983): 250).
“George Stigler's Contributions to Economics.” Scandinavian Journal of Economics, 85 (March 1983):
     77-86.
“Advertising and Entry Deterrence: An Exploratory Model.” Journal of Political Economy, 91 (August
     1983): 636-653.
“The Impact of Scale and Media Mix on Advertising Agency Costs” (with A. J. Silk and R. Bojanek).
      Journal of Business, 56 (October 1983): 453-475.
“Gaussian Demand and Commodity Bundling.” Journal of Business, 57 (January 1984): S211-S230.
“Estimating Effective Concentration in Deregulated Wholesale Electricity Markets” (with B. W. Golub).
      RAND Journal of Economics, 15 (Spring 1984): 12-26.
“Imperfect Information and the Equitability of Competitive Prices.” Quarterly Journal of Economics, 99
     (August 1984): 441-460.
“Adversary Hydro Relicensing Applications: Using Economic Efficiency Criteria” (with P. L. Joskow).
     Public Utilities Fortnightly, 114 (20 December 1984): 22-28.
“Econometric Diagnosis of Competitive Localization.” International Journal of Industrial Organization,
     3 (March 1985): 57-70.
“Do Markets Differ Much?” American Economic Review, 75 (June 1985): 341-351.
“Estimated Parameters as Independent Variables: An Application to the Costs of Electric Generating
      Units” (with P. L. Joskow). Journal of Econometrics, 31 (April 1986): 275-305.
“Incentive Regulation for Electric Utilities” (with P. L. Joskow). Yale Journal on Regulation, 4 (Fall
      1986): 1-49.



                                                    A-6
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 47 of 56




“The Empirical Renaissance in Industrial Economics: An Overview” (with T. F. Bresnahan). Journal of
     Industrial Economics, 35 (June 1987): 371-378.
“Collusion versus Differential Efficiency: Testing Alternative Hypotheses.” Journal of Industrial
      Economics, 35 (June 1987): 399-425.
“Ease of Entry: Has the Concept Been Too Readily Applied?” Antitrust Law Journal, 56 (1987): 41-51.
“The Performance of Coal-Burning Electric Generating Units in the United States: 1960-1980” (with P.
      L. Joskow). Journal of Applied Econometrics, 2 (April 1987): 85-109.
“Horizontal Merger Policy: Problems and Changes.” Journal of Economic Perspectives, 1 (Fall 1987):
      41-54.
“Competitive Advantage and Collusive Optima.” International Journal of Industrial Organization, 5
    (December 1987): 351-367.
“Industrial Economics: An Overview.” Economic Journal, 98 (September 1988): 643-681. Reprinted in
      Surveys in Economics, Vol. 2 (A.J. Oswald, Editor), Oxford: Basil Blackwell, 1991, pp. 51-89.
“Perceptual Maps and the Optimal Location of New Products: An Integrative Essay” (with J.-F. Thisse).
      International Journal of Research in Marketing, 5 (1988): 225-249.
“Intra-Industry Profitability Differences in U.S. Manufacturing: 1953-1983.” Journal of Industrial
       Economics, 37 (June 1989): 337-357.
“An Expository Note on Depreciation and Profitability under Rate-of-Return Regulation.” Journal of
     Regulatory Economics, 1 (September 1989): 293-298.
“Good Regulatory Regimes.” RAND Journal of Economics, 20 (Autumn 1989): 417-436.
“Continuity and Change in the Economics Industry.” Economic Journal, 101 (January 1991): 115-121.
      Reprinted in The Future of Economics (J.D. Hey, ed.), Oxford: Basil Blackwell, 1992, pp. 115-121.
“Sunk Cost and Market Structure: A Review Article.” Journal of Industrial Economics, 40 (June 1992):
     125-134.
“Comparing Greenhouse Gases for Policy Purposes.” Energy Journal, 14 (1993): 245-255.
“Symposium on Global Climate Change.” Journal of Economic Perspectives, 7 (Fall 1993): 3-10.
“Competition Policy in Russia During and After Privatization” (with P.L. Joskow and N. Tsukanova).
    Brookings Papers on Economic Activity, Microeconomics, 1994: 301-374. [Awarded the 1995
    Edward A. Hewett Prize by the American Association for the Advancement of Slavic Studies.]
“Economic Aspects of Payment Card Systems and Antitrust Policy Toward Joint Ventures” (with D.S.
     Evans). Antitrust Law Journal, 63 (Spring 1995): 861-901.
“The Benefits of Releasing the Bell Companies from the Interexchange Restrictions” (with P.S. Brandon).
     Managerial and Decision Economics, 16 (July-August 1995): 349-364.
“Privatization in Russia: What Should Be a Firm?” (with P.L. Joskow). International Journal of the
      Economics of Business, 2 (1995): 297-327. Reprinted in Transaction Cost Economics: Recent
      Developments (C. Menard, ed.), Brookfield, VT: Edward Elgar, 1997, pp. 86-126.
“What Have We Learned About Privatization and Regulatory Reform?” Revista de Análisis Económico,
     10 (November 1995): 21-39. (Remarks in Roundtable Discussion, pp. 303-312.)




                                                   A-7
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 48 of 56




“Is There a Role for Benefit-Cost Analysis in Environmental Health and Safety Regulation?” (with K.J.
      Arrow, M.L. Cropper, G.C Eads, R.W. Hahn, L.B. Lave, R.G. Noll, P.R. Portney, M. Russell, V.K.
      Smith, and R.N. Stavins). Science, 272 (12 April 1996): 221-222. Reprinted in Economics of the
      Environment: Selected Readings, 4th Ed. (R.N. Stavins, ed.), New York: Norton, 1999. pp. 319-324.
“World Carbon Dioxide Emissions: 1950-2050” (with T.M. Stoker and R.A. Judson). Review of
     Economics and Statistics, 80 (February 1998): 15-27.
“The Political Economy of Market-Based Environmental Policy: The US Acid Rain Policy” (with P.L.
      Joskow). Journal of Law and Economics, 41 (April 1998): 37-83. Reprinted in Economics of the
      Environment: Selected Readings, 4th Ed. (R.N. Stavins, ed.), New York: Norton, 1999, pp. 603-645.
“Some Economic Principles for Guiding Antitrust Policy Towards Joint Ventures” (with H. Chang and
     D.S. Evans). Columbia Business Law Review, 1998 (1998): 223-329.
“An Analysis of the Welfare Effects of Long-Distance Market Entry by an Integrated Access and Long-
     Distance Provider” (with P.J. Hinton, J.D. Zona, and W.E. Taylor). Journal of Regulatory
     Economics, 13 (March 1998): 183-196.
“An Interim Evaluation of Sulfur Dioxide Emissions Trading” (with P.L. Joskow, A.D. Ellerman, J.-P.
      Montero, and E.M Bailey). Journal of Economic Perspectives, 12 (Summer 1998): 53-68.
      Reprinted in Economics of the Environment: Selected Readings, 4th Ed. (R.N. Stavins, ed.), New
      York: Norton, 1999, pp. 455-471.
“The Market for Sulfur Dioxide Emissions” (with P.L. Joskow and E.M Bailey). American Economic
     Review, 88 (September 1998): 669-685.
“Household Gasoline Demand in the United States” (with T.M. Stoker). Econometrica, 67 (May 1999):
     645-662.
“Economic Development and the Structure of the Demand for Commercial Energy” (with R.A. Judson
     and T.M. Stoker). Energy Journal, 20 (1999): 29-57.
“Bill Baxter in the Antitrust Arena: An Economist’s Appreciation.” Stanford Law Review, 51 (May
      1999): 1317-1332.
“Antitrust Issues in Schumpeterian Industries.” American Economic Review, 90 (May 2000): 192-196.
“An Analysis of the Government’s Economic Case in U.S. v. Microsoft” (with D.S. Evans and A.L.
     Nichols). Antitrust Bulletin, 46 (Summer 2001), pp. 163-251. Reprinted in Microsoft, Antitrust and
     the New Economy: Selected Essays (D.S. Evans, ed.), Boston: Kluwer: 2002.
“Payment Systems and Interchange Fees,” Journal of Industrial Economics, 50 (June 2002): 103-122.
“Sunk Costs and Antitrust Barriers to Entry,” American Economic Review, 94 (May 2004): 471-475.
“A Survey of the Economic Role of Software Platforms in Computer-Based Industries,” CESIfo
     Economic Studies, 51 (2005): 189-224. (Reprinted, with minor changes, as “Software Platforms.”
     In Industrial Organization and the Digital Economy (G. Illig and M. Peitz, eds.). Cambridge: MIT
     Press, 2006, pp. 31-70.)
“United States v. Microsoft: Did Consumers Win?” (with D.S. Evans and A.L. Nichols). Journal of
      Competition Law and Economics, 1 (September 2005): 497-539
“The Industrial Organization of Markets with Two-Sided Platforms” (with D.S. Evans), Competition
      Policy International, 3 (Spring 2007): 151-179. Also in W.D. Collins, ed., Issues in Competition
      Law and Policy, Chicago: American Bar Association, 2008, pp. 667-693.



                                                  A-8
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 49 of 56




“Pricing Patents for Licensing in Standard-Setting Organizations: Making Sense of FRAND
      Commitments” (with A. Layne-Farrar and A.J. Padilla), Antitrust Law Journal, 74 (2007): 671-
      706.
“Standard-Setting, Innovation Specialists, and Competition Policy,” Journal of Industrial Economics, 57
      (September 2009): 526-52.
“Failure to Launch: Critical Mass in Platform Businesses” (with D.S. Evans), Review of Network
      Economics, 9 (December 2010), Issue 4, Article 1 (26 pages).
“Jeffrey Rohlfs’ 1974 Model of Facebook: An Introduction,” Competition Policy International, 7 (Spring
       2011): 301-12.
“Why is Platform Pricing Generally Highly Skewed?” Review of Network Economics, 10 (December
     2011), Issue 4, Article 1, 11 pages.
“Evaluating Policies to Increase the Generation of Electricity from Renewable Energy,” Review of
      Environmental Economics and Policy, 6 (Winter 2012): 45-64.
“’On a level with Dentists?’ Reflections on the Evolution of Industrial Organization.” Review of
      Industrial Organization, 41 (November 2012): 157-79.
“From ‘Green Growth’ to Sound Policies: An Overview,” Energy Economics, 34 (Supplement 1,
     November 2012): S2-S6.
“The SO2 Allowance Trading System: The Ironic History of a Grand Policy Experiment,” (with R.N.
      Stavins), Journal of Economic Perspectives, 27 (Winter 2013): 103-22.
“An Instant Classic: Rochet & Tirole, Platform Competition in Two-Sided Markets,” CPI Journal, 10:2
      (Autumn 2014): 175-180.
“Pricing the Razor: A Note on Two-Part Tariffs,” International Journal of Industrial Organization, 42
      (September 2015): 19-22.
“The Future of Solar Energy: A Personal Assessment,” Energy Economics, 52: Supplement 1(December
      2015): S142-S148.
“The Performance of U.S. Wind and Solar Generators,” Energy Journal, 37:1 (January 2016): 123-151.
“The Staggers Act at 35: Railroad Economics and Regulation” (with W.W. Wilson), Review of Industrial
      Organization, 49:2 (2016): 127-131.
“Modernizing U.S. Freight Rail Regulation” (with W.W. Wilson), Review of Industrial Organization,
    49:2 (2016): 135-159.
“Socialism for Red States in the Electric Utility Industry,” Journal of Competition Law and Economics,
      12:3 (September 2016), 477-494.
“Reforming the U.S. Coal Leasing Program” (with K. Gillingham et al), Science, 354: 3616 (December 2,
     2016), 1096-1098.
“Lessons Learned from Three Decades of Experience with Cap-and-Trade” (with R. Stavins), Review of
      Environmental Economics and Policy, 11: 1(Winter 2017): 59-79.
“The Design of Environmental Markets: What Have We Learned from Experience with Cap and Trade?”
     (with R. Stavins), Oxford Review of Economic Policy, 33:4 (Winter 2017): 572-588.




                                                   A-9
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 50 of 56




“Applying the Rule of Reason to Two-Sided Platform Businesses” (with D.S. Evans), University of
     Miami Business Law Review, 26: 1 (April 2018), 15 pp. Available at
     https://repository.law.miami.edu/umblr/vol26/iss2/3.
“Puzzles and Surprises in Employment and Productivity in U.S. Manufacturing After the Great
     Recession,” International Productivity Monitor, No. 35 (Fall 2018): 1-23.
“Policy Evolution under the Clean Air Act” (with R.N. Stavins), Journal of Economic Perspectives, 33:4
      (Fall 2019): 27-50.

CHAPTERS IN BOOKS:
“Advertising and Economic Welfare.” In Advertising and the Public Interest (S. F. Divita, ed.), Chicago:
     American Marketing Association, 1974, pp. 82-97.
“Promoting Competition in Tomorrow's Markets for Solar Energy Systems.” In The Solar Market:
     Proceedings of the Symposium on Competition in the Solar Energy Industry, U.S. Federal Trade
     Commission, Washington, D.C.: U.S. Government Printing Office, 1978, pp. 119-135.
“Cartel and Oligopoly Pricing of Nonreplenishable Natural Resources” (with T.R. Lewis). In Dynamic
      Optimization and Mathematical Economics (P. T. Liu, ed.), New York: Plenum, 1980, pp. 133-
      156.
“The New Industrial Organization and the Economic Analysis of Modern Markets.” In Advances in
     Economic Theory (W. Hildenbrand, ed.), Cambridge: Cambridge University Press, 1982, pp. 253-
     285.
“Optimal Use of Renewable Resources with Nonconvexities in Production” (with T.R. Lewis). In Essays
     in the Economics of Renewable Resources (J. Mirman and D.F. Spulber, eds.), Amsterdam: North-
     Holland, 1982, pp. 95-111.
“Advertising and Market Structure.” In New Developments in the Analysis of Market Structure (J. E.
     Stiglitz and G. F. Mathewson, eds.), Cambridge: MIT Press, 1986, pp. 373-396.
“Standards for Dominant Firm Conduct: What Can Economics Contribute?” In The Economics of Market
      Dominance (D. Hay and J. Vickers, eds.), Oxford: Basil Blackwell, 1987, pp. 61-88.
“Advertising.” In The New Palgrave, Vol. 1 (J. Eatwell, M. Milgate, and P. Newman, eds.), New York:
     Macmillan, 1987, pp. 34-36.
“Industrial Organization.” In The New Palgrave, Vol. 2 (J. Eatwell, M. Milgate, and P. Newman, eds.),
      New York: Macmillan, 1987, pp. 803-808.
“George Stigler's Contributions to Microeconomics and Industrial Organization.” In The New Palgrave,
     Vol. 4 (J. Eatwell, M. Milgate, and P. Newman, eds.), New York: Macmillan, 1987, pp. 499-500.
“The Potential of Incentive Regulation.” In The Market for Energy (D. Helm, J. Kay, and D. Thompson,
      eds.), Oxford: Clarendon Press, 1989, pp. 178-187.
“Inter-Industry Studies of Structure and Performance.” In Handbook of Industrial Organization, Vol. 2
       (R. Schmalensee and R. D. Willig, eds.), Amsterdam: North-Holland, 1989, pp. 951-1009.
“Empirical Models of Rivalrous Behavior.” In Industrial Structure in the New Industrial Economics (G.
     Bonanno and D. Brandolini, eds.), Oxford: Oxford University Press, 1990, pp. 138-167.




                                                 A-10
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 51 of 56




“Economías del Tamaño Empresarial y Poder de Mercado” and “Innovación y Posición Competitiva.” In
     Concentración Empresarial y Competitividad: España en la C.E.E. (Xavier Vives and Jordi Gual,
     eds.), Barcelona: Ariel Economía, 1990, pp. 55-67 and 119-131.
“Agreements Between Competitors.” In Antitrust, Innovation, and Competitiveness (T. M. Jorde and D. J.
     Teece, eds.), Oxford: Oxford University Press, 1992, pp. 98-118.
“How Should We Address Economic Costs of Climate Change?” In Global Climate Change: The
     Economic Costs of Mitigation and Adaptation (J.C. White, ed.), New York: Elsevier, 1991, pp. 73-
     76.
“The Costs of Environmental Protection.” In Balancing Economic Growth and Environmental Goals,
     Washington: American Council for Capital Formation Center for Policy Research, 1994, pp. 55-80.
     (Italian translation: “I costi della protezione abientale,” Energia, 15 (December 1994): 30-48.)
“What Does Stabilizing Greenhouse Gas Concentrations Mean?” (with H.D. Jacoby and D.M. Reiner). In
     Critical Issues in the Economics of Climate Change (B.P. Flannery and C.A.B. Grezo, eds.),
     London: IPIECA, 1997, pp. 225-244.
“Tradable Emissions Rights and Joint Implementation for Greenhouse Gas Abatement: A Look Under the
     Hood.” In The Impact of Climate Change Policy on Consumers: Can Tradable Permits Reduce the
     Cost? (C.E. Walker, M.A. Bloomfield, and M. Thorning, eds.), Washington: American Council for
     Capital Formation, 1998, pp. 39-55.
“Greenhouse Policy Architectures and Institutions.” In Economics and Policy Issues in Climate Change
     (W.D. Nordhaus, ed.), Washington: Resources for the Future, 1998, pp. 137-158.
“Joint Venture Membership: Visa and Discover Card (1993)” (with D.S. Evans). In The Antitrust
       Revolution, 3rd Ed. (J. Kwoka and L. White, eds.), Oxford: Oxford University Press, 1998, pp. 286-
       309.
“The Economics of the Microsoft Case: A Post-Trial Primer” (with D.S. Evans). In Trial and Error:
     United States v. Microsoft (P. Beckner and E.R. Gustafson, eds.), Washington: Citizens for a Sound
     Economy, 2001, pp. 70-86.
“Some Economic Aspects of Antitrust Analysis in Dynamically Competitive Industries” (with D.S.
     Evans). In Innovation Policy and the Economy, Vol. 2 (A. Jaffe, J. Lerner, and S. Stern, eds.),
     Cambridge: MIT Press, 2002, pp. 1-49.
“Introduction” (with T.A. Kochan). In Management: Inventing and Delivering Its Future (T.A. Kochan
      and R. Schmalensee, eds.), Cambridge: MIT Press, 2003, pp. 1-13.
“Has the Consumer Harm Standard Lost its Teeth?” (with H.H. Chang and D.S. Evans). In High-Stakes
      Antitrust: The Last Hurrah? (R.W. Hahn, ed.), Washington: Brookings Institution Press, 2003, pp.
      72-116.
“The Economics of Interchange Fees and Their Regulation: An Overview” (with D.S. Evans). In
     Interchange Fees in Credit and Debit Card Industries: What Role for Public Authorities? Kansas
     City: Federal Reserve Bank of Kansas City, 2005, pp. 77-120.
“Thoughts on the Chicago Legacy in Antitrust.” In Where the Chicago School Overshot the Mark: The
    Effect of Conservative Economic Analysis on U.S. Antitrust (R. Pitofsky, ed.), New York: Oxford
    University Press, 2008, pp. 11-23.
“Innovation and Evolution of the Payments Industry” (with D.S. Evans). In Moving Money (R.E. Litan
      and M.N. Baily, eds.), Washington: Brookings Institution, 2009, pp. 36-76.



                                                  A-11
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 52 of 56




“Epilogue.” In Post-Kyoto International Climate Policy: Implementing Architectures for Agreement (J.E.
      Aldy and R.N. Stavins, eds.), Cambridge: Cambridge University Press, 2010, pp. 889-898.
“Toward a Low-Carbon Future in Electricity?” (with B. Moselle and J. Padilla). In Harnessing
     Renewable Energy in Electric Power Systems (B. Moselle, J. Padilla, and R. Schmalensee, eds.),
     Washington/London: RFF Press, 2010, pp. 1-4.
“Renewable Electricity Generation in the United States.” In Harnessing Renewable Energy in Electric
     Power Systems (B. Moselle, J. Padilla, and R. Schmalensee, eds.), Washington/London: RFF Press,
     2010, pp. 209-232.
“Epilogue – Whither Renewable Generation?” (with B. Moselle and J. Padilla). In Harnessing Renewable
      Energy in Electric Power Systems (B. Moselle, J. Padilla, and R. Schmalensee, eds.),
      Washington/London: RFF Press, 2010, pp. 328-333.
“The Future of the (U.S.) Electric Grid,” (with H.D. Jacoby and J.G. Kassakian). In Handbook of Energy
      and Climate Change (R. Fouquet, ed.), Cheltenham, UK: Edward Elgar, 2013, pp. 125-139.
“Deregulation: Introduction and Overview.”(with P.W. MacAvoy) In The Causes and Effects of
     Deregulation. (2 Vols., P.W. MacAvoy and R. Schmalensee, eds.), Cheltenham, UK: Edward
     Elgar, 2014, pp. ix-xv.
“The Antitrust Analysis of Multi-Sided Platform Businesses,” (with D.S. Evans). In Oxford Handbook of
     International Antitrust Economics (R.D. Blair and D.D. Sokol, eds.), Oxford: Oxford University
     Press, 2015, pp. 404-447.
“The Future of the U.S. Electric Grid,” in Perspectives on Complex Global Challenges (E. Paté-Cornell,
      W.B. Rouse, and C.M. Vest, eds.). Hoboken, NJ: Wiley, 2016, pp. 73-79.
“Microsoft v. Motorola (2015),” (with H.H. Chang), in The Antitrust Revolution, 7th Ed. (John E. Kwoka,
     Jr. and Lawrence J White, eds.). Oxford: Oxford University Press, 2019, pp. 294-311.
“Strengths and Weaknesses of Traditional Arrangements for Electricity Supply,” in Handbook on the
      Economics of Electricity (Jean-Michel Galchant, Paul Joskow, and Michael Pollitt, eds.).
      Cheltenham: Edward Elgar, forthcoming, ch. 1.

OTHER PUBLICATIONS:
“The Computer Model of Energy Production without Fast Breeder Reactors” and “The Computer Model
     of Fast Breeder Demands and Prices” (with P. W. MacAvoy). Appendices E and F in P.W.
     MacAvoy, Economic Strategy for Developing Nuclear Breeder Reactors, Cambridge: MIT Press,
     1969, pp. 186-199.
“Theory, Fact, and Policy: A Reply to Professor Barten.” Recherches Economiques de Louvain, 41
     (March 1975): 63-66.
Measuring External Effects of Solid Waste Management (with R. Ramanthan, W. Ramm, and D.
     Smallwood). Washington, D.C.: U.S. Environmental Protection Agency, Socioeconomic
     Environmental Studies Series, 1975.
“Option Demand and Consumer's Surplus: Reply.” American Economic Review, 65 (September 1975):
      737-739.
“Advertising, Concentration, and Profits: Comment.” In Issues in Advertising: The Economics of
     Persuasion (D. C. Tuerck, ed.), Washington, D.C.: American Enterprise Institute, 1978, pp. 280-
     284.



                                                 A-12
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 53 of 56




“Remarks.” In The Conglomerate Corporation (R. D. Blair and R. F. Lanzillotti, eds.), Cambridge:
    Oelgeschlager, Gunn & Hain, 1981, pp. 365-368.
“Income-Distributional Concerns in Regulatory Policymaking: Comment.” In Studies in Public
     Regulation (G. Fromm, ed.), Cambridge: MIT Press, 1981, pp. 112-117.
“Comment on Beales, Craswell, and Salop.” Journal of Law and Economics, 24 (December 1981): 541-
    544.
Review of C. C. von Weizsacker, Barriers to Entry. Journal of Economic Literature, 21 (June 1983):
     562-564.
“Comments.” In Telecommunications Access and Public Policy (A. Baughcum and G. R. Faulhaber,
    eds.), Norwood, N.J.: Ablex, 1984, pp. 76-80.
Review of D. J. Teece, ed., The Competitive Challenge. Journal of Economic Literature, 26 (December
     1988): 1779-1780.
“Regulation and Antitrust in the Bush Administration.” Antitrust Law Journal, 58 (1989): 475-480.
“Comment on Katz and Ordover.” Brookings Papers on Economic Activity: Microeconomics, 1990: 194-
    197.
“Commentary.” In Environmental Policy and the Cost of Capital, Washington: American Council for
    Capital Formation Center for Policy Research, 1990, pp. 104-7.
“Comment on Mannering and Winston.” Brookings Papers on Economic Activity: Microeconomics,
    1991: 107-110.
“A Comprehensive and Balanced Energy Policy.” Environmental Forum, 8 (May/June 1991): 41-42.
“Commentary.” In U.S. Environmental Policy and Economic Growth: How Do We Fare? Washington:
    American Council for Capital Formation Center for Policy Research, 1992, pp. 48-51.
The Economics of the Payment Card Industry (with D.S. Evans). Cambridge: National Economic
     Research Associates, Inc., 1993.
Review of J. Broome, Counting the Cost of Global Warming; William R. Cline, The Economics of Global
     Warming; and Alan S. Manne and Richard G. Richels, Buying Greenhouse Insurance: The
     Economic Costs of CO2 Limits. Journal of Economic Literature, 32 (June 1994): 738-741.
“Green Costs and Benefits: The Buck Stops Where?” In Environment Strategy America 1994/95 (W.K.
     Reilly, ed.), London: Campden, 1994, pp. 16-17.
Review of R. Wilson, Nonlinear Pricing. Journal of Political Economy, 102 (December 1994): 1288-
     1291.
“Commentary.” In Strategies for Improving Environmental Policy and Increasing Economic Growth,
    Washington: American Council for Capital Formation, Center for Policy Research, 1995, 32-35.
“A Guide to the Antitrust Economics of Networks” (with D.S. Evans). Antitrust Magazine, 10 (Spring
     1996): 36-40.
“Ways I Have Worked.” The American Economist, 40 (Fall 1996): 37-43. Reprinted in Passion and
     Craft: How Economists Work (M. Szenberg, ed.), Ann Arbor: University of Michigan Press, 1998,
     pp. 243-255.
“Commentary.” In Climate Change Policy, Risk Prioritization, and Economic Growth, Washington:
    American Council for Capital Formation Center, for Policy Research, 1997, pp. 65-69.



                                                 A-13
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 54 of 56




“Kyoto’s Unfinished Business” (with H.D. Jacoby and R.G. Prinn). Foreign Affairs, 77 (July/August
     1998): 54-66. Reprinted in Economics of the Environment: Selected Readings, 4th Ed. (R.N.
     Stavins, ed.), New York, Norton: 1999, pp. 517-526.
“Comment on ‘Competition, Information, and Development,’ by Jean-Jacques Laffont.” In Annual Bank
    Conference on Development Economics 1998 (B. Pleskovic and J.E. Stiglitz, eds.), Washington:
    The World Bank, 1999, pp. 262-266.
“Commentary.” In Climate Change Policy: Practical Strategies to Promote Economic Growth and
    Environmental Quality (C.E. Walker, M.A. Bloomfield, and M. Thorning, eds.), Washington:
    American Council for Capital Formation, Center for Policy Research, 1999, pp. 33-38.
“A Monopolist would Still Charge More for Windows: A Comment on Werden” (with B. Reddy, D.S.
    Evans, and A. Nichols). Review of Industrial Organization, 18 (May 2001): 263-268.
“A Monopolist would Still Charge More for Windows: A Comment on Werden’s Reply” (with B. Reddy,
    D.S. Evans, and A. Nichols). Review of Industrial Organization, 18 (May 2001): 273-274.
“Comments” (On Robert E. Litan and Carl Shapiro, “Antitrust Policy in the Clinton Administration”). In
    American Economic Policy in the 1990s (J.A. Frankel and P.R. Orzag, eds.), Cambridge: MIT
    Press, 2002, pp. 493-499.
“Lessons from the Microsoft Case.” European Investment Bank Lecture Series, Florence: European
      University Institute, 2002.
“Interchange Fees: A Review of the Literature.” In The Payment Card Economics Review, Vol. 1,
       Cambridge: payingwithplastic.org/National Economic Research Associates, 2003, pp. 25-44.
“The Retailer Class Action Antitrust Case Against the Card Associations” (with H.H. Chang and D.S.
     Evans). In The Payment Card Economics Review, Vol. 2, Cambridge:
     payingwithplastic.org/National Economic Research Associates, Winter 2004, pp. 123-141.
“El Debate Sobre las Tasas de Intercambio: Una Visión de Conjunto” (with D.S. Evans). Papeles de
      Economia Española, Número Extraordinario, 2006, pp. 2-17.
“Where’s the ‘B’ in B-Schools?” Business Week, November 27, 2006, p. 118.
“Pick your Pricing” (with D.S. Evans). Chief Executive, July/August 2007.
“New Risks, New Products, and New Regulations: Insurance for the 21st Century,” ICFAI Journal of Risk
     and Insurance, 4 (July 2007): 7-18.
“Economic Analysis of Class Certification,” Global Competition Policy, June 2008, Release 2. Available
     at http://www.globalcompetitionpolicy.org/index.php?&id=1184&action=907.
“Should New Merger Guidelines Give UPP Market Definition?” GCP: The Antitrust Chronicle,
     December 2009, Release 1. Available at https://www.competitionpolicyinternational.com/dec-091/
“Comment on “Pharmaceutical Price Discrimination and Social Welfare” (by Frank R. Lichtenberg),”
    Capitalism and Society, 5 (2010), Issue 1, Article 5. DOI: 10.2202/1932-0213.1067. Available at:
    http://www.bepress.com/cas/vol5/iss1/art5
“The Net Effects of the Proposed Durbin Fee Reductions on Consumers and Small Business” (with D.S.
     Evans and R.E. Litan). The Lydian Journal, Issue 5, March 2011, Available at
     http://www.pymnts.com/journal/




                                                 A-14
        Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 55 of 56




“AT&T/T-Mobile: Does Efficiency Really Count?” (with H. Chang and D.S. Evans), CPI Antitrust
    Chronicle, 10 (October 2011), Article 2, 5 pages. Available at
    https://www.competitionpolicyinternational.com/file/view/6564.
“Gridlock in 2030?” (with T.D. Heidel and J.G. Kassakian), Public Utilities Fortnightly, 150 (January
      2012): 22-28.
“Policy Challenges and Technical Opportunities on the U.S. Grid” (with T.D. Heidel and J.G. Kassakian),
      IEEE Power & Energy Magazine, May/June 2012, 30-37.
“Summary for Policy Makers” (with M. Webster), in Report from Growing Concerns, Possible Solutions:
    The Interdependency of Natural Gas and Electricity Systems, Cambrdige: MIT Energy Initiative,
    June 2014, pp. 2-6. Available at http://mitei.mit.edu/system/files/2014-MITEI-Report-Growing-
    Concerns-Possible-Solutions.pdf.
“Comment on ‘Market and Management Failures’ (by Pankaj Ghemawat),” Capitalism and Society, Vol.
    12, Issue. 1 (May 2017), Article 6.
“Brief of Dr. David S. Evans and Prof. Richard Schmalensee as Amici Curiae in Support of Appellants-
      Cross Appellees.” In the matter of U.S. Airways v. Sabre before the Second Circuit Court of
      Appeals (Case 17-960), filed July 26, 2017.
“Multi-Sided Platforms” (with D.S. Evans), In The New Palgrave Dictionary of Economics, Palgrave
      Macmillan (eds.), Palgrave Macmillan, London, 2017.
“Network Effects: March to the Evidence, Not to the Slogans” (with D.S. Evans), CPI Antitrust
     Chronicle, August 2017. Available at https://www.competitionpolicyinternational.com/wp-
     content/uploads/2017/09/CPI-Evans-Schmalensee.pdf. Reprinted as “Debunking the ‘Network
     Effects’ Bogeyman,” Regulation 40 (4, Winter 2017/18): 36-39.
“Lessons Learned from Cap-and-Trade Experience” (with R.N. Stavins), in R.N. Stavins and R.C. Stowe,
      eds., Market Mechanisms and the Paris Agreement, Harvard Project on Climate Agreements,
      October 2017, pp. 21-23. Available at
      https://www.belfercenter.org/sites/default/files/files/publication/2017-10_market-mechanisms-
      paris_v5.pdf
“Brief for Amici Curiae Prof. David S. Evans and Prof. Richard Schmalensee in Support of
      Respondents.” In the matter of State of Ohio, et al., v. American Express Company, et al. before
      the U.S. Supreme Court (Case 16-1454), filed January 23, 2018.
“Ignoring Two-Sided Business Reality Can Also Hurt Plaintiffs” (with D.S. Evans). CPI Antitrust
      Chronicle, Spring 2018. Available at https://www.competitionpolicyinternational.com/ignoring-
      two-sided-business-reality-can-also-hurt-plaintiffs/.
“Two-Sided Red Herrings” (with D.S. Evans), CPI Antitrust Chronicle, Fall 2018. Available at
     https://www.competitionpolicyinternational.com/two-sided-red-herrings/
“Handicapping the High-Stakes Race to Net Zero,” Milken Institute Review, v. 20, n. 3, (Third Quarter
     2018), pp. 34-45.
“Learning from Thirty Years of Cap & Trade” (with R.N. Stavins), Resources, Issue 201 (May 2019), 13-
      20.
“The Role of Market Definition in Assessing Anticompetitive Harm in Ohio v. American Express” (with
     D.S. Evans), CPI Antitrust Chronicle, Spring 2019. Available at




                                                  A-15
  Case 4:20-cv-05640-YGR Document 78 Filed 09/15/20 Page 56 of 56




https://www.competitionpolicyinternational.com/the-role-of-market-definition-in-assessing-
anticompetitive-harm-in-ohio-v-american-express/




                                           A-16
